Exhibit 10.1

 

EXECUTION VERSION

 

 

COMMON STOCK PURCHASE AGREEMENT

 

Dated as of October 4, 2010

 

by and between

 

SYNTA PHARMACEUTICALS CORP.

 

and

 

AZIMUTH OPPORTUNITY LTD.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I PURCHASE AND SALE OF COMMON STOCK

 

1

Section 1.1

 

Purchase and Sale of Stock

 

1

Section 1.2

 

Effective Date; Settlement Dates

 

1

Section 1.3

 

The Shares

 

2

Section 1.4

 

Current Report; Prospectus Supplement

 

2

 

 

 

 

 

ARTICLE II FIXED REQUEST TERMS; OPTIONAL AMOUNT

 

2

Section 2.1

 

Fixed Request Notice

 

2

Section 2.2

 

Fixed Requests

 

3

Section 2.3

 

Share Calculation

 

4

Section 2.4

 

Limitation of Fixed Requests

 

4

Section 2.5

 

Reduction of Commitment

 

4

Section 2.6

 

Below Threshold Price

 

5

Section 2.7

 

Settlement

 

5

Section 2.8

 

Reduction of Pricing Period

 

5

Section 2.9

 

Optional Amount

 

6

Section 2.10

 

Calculation of Optional Amount Shares

 

7

Section 2.11

 

Exercise of Optional Amount

 

7

Section 2.12

 

Aggregate Limit

 

7

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

8

Section 3.1

 

Organization and Standing of the Investor

 

8

Section 3.2

 

Authorization and Power

 

8

Section 3.3

 

No Conflicts

 

9

Section 3.4

 

Information

 

9

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

10

Section 4.1

 

Organization, Good Standing and Power

 

10

Section 4.2

 

Authorization, Enforcement

 

10

Section 4.3

 

Capitalization

 

10

Section 4.4

 

Issuance of Shares

 

11

Section 4.5

 

No Conflicts

 

11

Section 4.6

 

Commission Documents, Financial Statements

 

12

Section 4.7

 

Subsidiaries

 

13

Section 4.8

 

No Material Adverse Effect

 

13

Section 4.9

 

Indebtedness

 

13

Section 4.10

 

Title To Assets

 

14

Section 4.11

 

Actions Pending

 

14

Section 4.12

 

Compliance With Law

 

14

Section 4.13

 

Certain Fees

 

14

Section 4.14

 

Operation of Business

 

15

Section 4.15

 

Environmental Compliance

 

17

Section 4.16

 

Material Agreements

 

17

 

i

--------------------------------------------------------------------------------


 

Section 4.17

 

Transactions With Affiliates

 

18

Section 4.18

 

Securities Act

 

18

Section 4.19

 

Employees

 

20

Section 4.20

 

Use of Proceeds

 

20

Section 4.21

 

Investment Company Act Status

 

20

Section 4.22

 

ERISA

 

20

Section 4.23

 

Taxes

 

21

Section 4.24

 

Insurance

 

21

Section 4.25

 

Acknowledgement Regarding Investor’s Purchase of Shares

 

21

 

 

 

 

 

ARTICLE V COVENANTS

 

21

Section 5.1

 

Securities Compliance; FINRA Filing

 

21

Section 5.2

 

Registration and Listing

 

23

Section 5.3

 

Compliance with Laws

 

23

Section 5.4

 

Keeping of Records and Books of Account; Foreign Corrupt Practices Act

 

23

Section 5.5

 

Limitations on Holdings and Issuances

 

24

Section 5.6

 

Other Agreements and Other Financings

 

24

Section 5.7

 

Stop Orders

 

26

Section 5.8

 

Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses

 

27

Section 5.9

 

Prospectus Delivery

 

28

Section 5.10

 

Selling Restrictions

 

28

Section 5.11

 

Effective Registration Statement

 

29

Section 5.12

 

Non-Public Information

 

29

Section 5.13

 

Broker/Dealer

 

29

Section 5.14

 

Disclosure Schedule

 

29

 

 

 

 

 

ARTICLE VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

 

30

Section 6.1

 

Opinion of Counsel and Certificate

 

30

Section 6.2

 

Conditions Precedent to the Obligation of the Company

 

30

Section 6.3

 

Conditions Precedent to the Obligation of the Investor

 

32

 

 

 

 

 

ARTICLE VII TERMINATION

 

34

Section 7.1

 

Term, Termination by Mutual Consent

 

34

Section 7.2

 

Other Termination

 

35

Section 7.3

 

Effect of Termination

 

36

 

 

 

 

 

ARTICLE VIII INDEMNIFICATION

 

36

Section 8.1

 

General Indemnity

 

36

Section 8.2

 

Indemnification Procedures

 

38

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

39

Section 9.1

 

Fees and Expenses

 

39

Section 9.2

 

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial

 

40

Section 9.3

 

Entire Agreement; Amendment

 

41

Section 9.4

 

Notices

 

41

 

ii

--------------------------------------------------------------------------------


 

Section 9.5

 

Waivers

 

42

Section 9.6

 

Headings

 

42

Section 9.7

 

Successors and Assigns

 

42

Section 9.8

 

Governing Law

 

42

Section 9.9

 

Survival

 

42

Section 9.10

 

Counterparts

 

43

Section 9.11

 

Publicity

 

43

Section 9.12

 

Severability

 

43

Section 9.13

 

Further Assurances

 

44

 

 

 

 

 

Annex A.       Definitions

 

 

 

iii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 4th day of
October 2010 (this “Agreement”), by and between Azimuth Opportunity Ltd., an
international business company incorporated under the laws of the British Virgin
Islands (the “Investor”), and Synta Pharmaceuticals Corp., a corporation
organized and existing under the laws of the State of Delaware (the “Company”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in Annex A hereto.

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $35,000,000 of newly
issued shares of the Company’s common stock, $0.0001 par value (“Common Stock”),
subject, in all cases, to the Trading Market Limit; and

 

WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company in the Registration Statement, which has been declared
effective by order of the Commission under the Securities Act;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

ARTICLE I
PURCHASE AND SALE OF COMMON STOCK

 

Section 1.1            Purchase and Sale of Stock.  Upon the terms and subject
to the conditions of this Agreement, during the Investment Period the Company in
its discretion may issue and sell to the Investor up to $35,000,000 (the “Total
Commitment”) of duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock (subject in all cases to the Trading Market Limit, the
“Aggregate Limit”), by (i) the delivery to the Investor of not more than 24
separate Fixed Request Notices (unless the Investor and the Company mutually
agree that a different number of Fixed Request Notices may be delivered) as
provided in Article II hereof and (ii) the exercise by the Investor of Optional
Amounts, which the Company may in its discretion grant to the Investor and which
may be exercised by the Investor, in whole or in part, as provided in Article II
hereof.  The aggregate of all Fixed Request Amounts and Optional Amount Dollar
Amounts shall not exceed the Aggregate Limit.

 

Section 1.2            Effective Date; Settlement Dates.  This Agreement shall
become effective and binding upon delivery of counterpart signature pages of
this Agreement executed by each of the parties hereto, and by delivery of an
opinion of counsel and a certificate of the Company as provided in Section 6.1
hereof, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, at 4:00 p.m., New York time, on the Effective Date.  In
consideration of and in express reliance upon the representations, warranties
and covenants, and otherwise upon the terms and subject to the conditions, of
this Agreement, from and after the Effective Date and during the Investment
Period (i) the Company shall issue and sell to the Investor, and the Investor
agrees to purchase from the Company, the Shares in respect of each

 

--------------------------------------------------------------------------------


 

Fixed Request and (ii) the Investor may in its discretion elect to purchase
Shares in respect of each Optional Amount.  The issuance and sale of Shares to
the Investor pursuant to any Fixed Request or Optional Amount shall occur on the
applicable Settlement Date in accordance with Sections 2.7 and 2.9 (or on such
Trading Day in accordance with Section 2.8, as applicable), provided in each
case that all of the conditions precedent thereto set forth in Article VI
theretofore shall have been fulfilled or (to the extent permitted by applicable
law) waived.

 

Section 1.3            The Shares.  The Company has or will have duly authorized
and reserved for issuance, and covenants to continue to so reserve once reserved
for issuance, free of all preemptive and other similar rights, at all times
during the Investment Period, the requisite aggregate number of authorized but
unissued shares of its Common Stock to timely effect the issuance, sale and
delivery in full to the Investor of all Shares to be issued in respect of all
Fixed Requests and Optional Amounts under this Agreement, in any case prior to
the issuance to the Investor of such Shares.

 

Section 1.4            Current Report; Prospectus Supplement.  As soon as
practicable, but in any event not later than 5:30 p.m. (New York time) on the
first Trading Day immediately following the Effective Date, the Company shall
file with the Commission (i) a report on Form 8-K relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement (the “Current Report”), and (ii) a Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act specifically relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement, containing information previously omitted at the time of
effectiveness of the Registration Statement in reliance on Rule 430B under the
Securities Act, and disclosing all information relating to the transactions
contemplated hereby required to be disclosed in the Registration Statement and
the Prospectus as of the Effective Date, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Current Report shall include a copy of this
Agreement as an exhibit and shall be incorporated by reference in the
Registration Statement and the Prospectus. The Company heretofore has provided
the Investor a reasonable opportunity to comment on a draft of such Current
Report and Prospectus Supplement and has given due consideration to such
comments. Pursuant to Section 5.9 and subject to the provisions of Section 5.8,
on the first Trading Day immediately following the last Trading Day of each
Pricing Period, the Company shall file with the Commission a Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act disclosing the total
number of Shares to be issued and sold to the Investor thereunder, the total
purchase price therefor and the net proceeds to be received by the Company
therefrom.

 

ARTICLE II
FIXED REQUEST TERMS; OPTIONAL AMOUNT

 

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:

 

Section 2.1            Fixed Request Notice.  The Company may, from time to time
in its sole discretion during the Investment Period, no later than 9:30 a.m.
(New York time) on the first Trading Day of the Pricing Period, provide to the
Investor a Fixed Request notice, substantially in the form attached hereto as
Exhibit A (the “Fixed Request Notice”), which Fixed Request

 

2

--------------------------------------------------------------------------------


 

Notice shall become effective at 9:30 a.m. (New York time) on the first Trading
Day of the Pricing Period specified in the Fixed Request Notice; provided,
however, that if the Company delivers the Fixed Request Notice to the Investor
later than 9:30 a.m. (New York time) on a Trading Day, then the first Trading
Day of such Pricing Period shall not be the Trading Day on which the Investor
received such Fixed Request Notice, but rather shall be the next Trading Day
(unless a subsequent Trading Day is therein specified). The Fixed Request Notice
shall specify the Fixed Amount Requested, establish the Threshold Price for such
Fixed Request, designate the first and last Trading Day of the Pricing Period
and specify the Optional Amount, if any, that the Company elects to grant to the
Investor during the Pricing Period and the applicable Threshold Price for such
Optional Amount (the “Optional Amount Threshold Price”). The Threshold Price and
the Optional Amount Threshold Price established by the Company in a Fixed
Request Notice may be the same or different, in the Company’s sole discretion.
Upon the terms and subject to the conditions of this Agreement, the Investor is
obligated to accept each Fixed Request Notice prepared and delivered in
accordance with the provisions of this Agreement.

 

Section 2.2            Fixed Requests.  From time to time during the Investment
Period, the Company may in its sole discretion deliver to the Investor a Fixed
Request Notice for a specified Fixed Amount Requested, and the applicable
discount price (the “Discount Price”) shall be determined, in accordance with
the price and share amount parameters as set forth below or such other
parameters mutually agreed upon by the Investor and the Company, and upon the
terms and subject to the conditions of this Agreement, the Investor shall
purchase from the Company the Shares subject to such Fixed Request Notice at the
Discount Price; provided, however, that (i) if an ex-dividend date is
established by the Trading Market in respect of the Common Stock on or between
the first Trading Day of the applicable Pricing Period and the applicable
Settlement Date, the Discount Price shall be reduced by the per share dividend
amount and (ii) unless the parties otherwise mutually agree, the Company may not
deliver any single Fixed Request Notice for a Fixed Amount Requested in excess
of the lesser of (a) the amount in the applicable Fixed Amount Requested column
below and (b) 2.5% of the Market Capitalization:

 

Threshold Price

 

Fixed Amount Requested

 

Discount Price

 

 

 

 

 

Equal to or greater than $7.00

 

Not to exceed $4,250,000

 

95.125% of the VWAP

 

 

 

 

 

Equal to or greater than $6.50 and less than $7.00

 

Not to exceed $3,750,000

 

95.000% of the VWAP

 

 

 

 

 

Equal to or greater than $6.00 and less than $6.50

 

Not to exceed $3,250,000

 

94.875% of the VWAP

 

 

 

 

 

Equal to or greater than $5.50 and less than $6.00

 

Not to exceed $2,750,000

 

94.750% of the VWAP

 

 

 

 

 

Equal to or greater than $5.00 and less than $5.50

 

Not to exceed $2,250,000

 

94.625% of the VWAP

 

 

 

 

 

Equal to or greater than $4.50 and less than $5.00

 

Not to exceed $2,000,000

 

94.500% of the VWAP

 

 

 

 

 

Equal to or greater than $4.00 and less than $4.50

 

Not to exceed $1,750,000

 

94.375% of the VWAP

 

 

 

 

 

Equal to or greater than $3.50 and less than $4.00

 

Not to exceed $1,500,000

 

94.250% of the VWAP

 

 

 

 

 

Equal to or greater than $3.00 and less than $3.50

 

Not to exceed $1,250,000

 

94.125% of the VWAP

 

3

--------------------------------------------------------------------------------


 

Equal to or greater than $2.50 and less than $3.00

 

Not to exceed $1,000,000

 

94.000% of the VWAP

 

 

 

 

 

Equal to or greater than $2.00 and less than $2.50

 

Not to exceed $750,000

 

94.000% of the VWAP

 

Anything to the contrary in this Agreement notwithstanding, unless otherwise
mutually agreed upon by the Investor and the Company, at no time shall the
Investor be required to purchase more than $4,250,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount).  The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.

 

Section 2.3            Share Calculation.  With respect to the Trading Days
during the applicable Pricing Period for which the VWAP equals or exceeds the
Threshold Price, the number of Shares to be issued by the Company to the
Investor pursuant to a Fixed Request shall equal the aggregate sum of each
quotient (calculated for each Trading Day during the applicable Pricing Period
for which the VWAP equals or exceeds the Threshold Price) determined pursuant to
the following equation (rounded to the nearest whole Share):

 

N =             (A x B)/C, where:

 

N =             the number of Shares to be issued by the Company to the Investor
in respect of a Trading Day during the applicable Pricing Period for which the
VWAP equals or exceeds the Threshold Price,

 

A =            0.10 (the “Multiplier”), provided, however, that if the Company
and the Investor mutually agree prior to the commencement of a Pricing Period
that the number of consecutive Trading Days constituting a Pricing Period shall
be less than 10, then the Multiplier correspondingly shall be increased to equal
the decimal equivalent (in 10-millionths) of a fraction, the numerator of which
is one and the denominator of which equals the number of Trading Days in the
reduced Pricing Period (it being hereby acknowledged and agreed that this
proviso shall not apply to any unilateral determination by the Company to reduce
a Pricing Period, but rather, Section 2.8 hereof shall apply),

 

B =              the total Fixed Amount Requested, and

 

C =              the applicable Discount Price.

 

Section 2.4            Limitation of Fixed Requests.  The Company shall not make
more than one Fixed Request in each Pricing Period.  Unless otherwise mutually
agreed by the Company and the Investor, not less than five Trading Days shall
elapse between the end of one Pricing Period and the commencement of any other
Pricing Period during the Investment Period.  There shall be permitted a maximum
of 24 Fixed Requests during the Investment Period.  Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.

 

Section 2.5            Reduction of Commitment.  On the Settlement Date with
respect to a Pricing Period, the Investor’s Total Commitment under this
Agreement automatically (and

 

4

--------------------------------------------------------------------------------


 

without the need for any amendment to this Agreement) shall be reduced, on a
dollar-for-dollar basis, by the total amount of the Fixed Request Amount and the
Optional Amount Dollar Amount, if any, for such Pricing Period paid to the
Company at such Settlement Date.

 

Section 2.6                                   Below Threshold Price.  If the
VWAP on any Trading Day in a Pricing Period is lower than the Threshold Price,
then for each such Trading Day the Fixed Amount Requested shall be reduced, on a
dollar-for-dollar basis, by an amount equal to the product of (x) the Multiplier
and (y) the total Fixed Amount Requested, and no Shares shall be purchased or
sold with respect to such Trading Day, except as provided below.  If trading in
the Common Stock on NASDAQ (or any other U.S. national securities exchange on
which the Common Stock is then listed) is suspended for any reason for more than
three hours on any Trading Day, the Investor may at its option deem the price of
the Common Stock to be lower than the Threshold Price for such Trading Day and,
for each such Trading Day, the total amount of the Fixed Amount Requested shall
be reduced as provided in the immediately preceding sentence, and no Shares
shall be purchased or sold with respect to such Trading Day, except as provided
below.  For each Trading Day during a Pricing Period on which the VWAP is lower
(or is deemed to be lower as provided in the immediately preceding sentence)
than the Threshold Price, the Investor may in its sole discretion elect to
purchase such U.S. dollar amount of Shares equal to the amount by which the
Fixed Amount Requested has been reduced in accordance with this Section 2.6, at
the Threshold Price multiplied by the applicable percentage determined in
accordance with the price and share amount parameters set forth in Section 2.2.
The Investor shall inform the Company via facsimile transmission not later than
8:00 p.m. (New York time) on the last Trading Day of such Pricing Period as to
the number of Shares, if any, the Investor elects to purchase as provided in
this Section 2.6.

 

Section 2.7                                   Settlement.  The payment for,
against simultaneous delivery of, Shares in respect of each Fixed Request shall
be settled on the second Trading Day next following the last Trading Day of each
Pricing Period, or on such earlier date as the parties may mutually agree (the
“Settlement Date”).  On each Settlement Date, the Company shall, or shall cause
its transfer agent to, electronically transfer the Shares purchased by the
Investor by crediting the Investor’s or its designees’ account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be freely
tradable and transferable and without restriction on resale, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided that if the Shares are
received by the Investor later than 1:00 p.m. (New York time), payment therefor
shall be made with next day funds.  As set forth in Section 9.1(ii), a failure
by the Company to deliver such Shares shall result in the payment of partial
damages by the Company to the Investor.

 

Section 2.8                                   Reduction of Pricing Period.  If
during a Pricing Period the Company elects to reduce the number of Trading Days
in such Pricing Period (and thereby amend its previously delivered Fixed Request
Notice), the Company shall so notify the Investor before 9:00 a.m. (New York
time) on any Trading Day during a Pricing Period (a “Reduction Notice”) and the
last Trading Day of such Pricing Period shall be the Trading Day immediately
preceding the Trading Day on which the Investor received such Reduction Notice;
provided, however, that if the Company delivers the Reduction Notice later than
9:00 a.m. (New York time) on a Trading Day during a Pricing Period, then the
last Trading Day of such Pricing Period instead shall be the Trading Day on
which the Investor received such Reduction Notice.

 

5

--------------------------------------------------------------------------------


 

Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.

 

In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:

 

D = (A/B) x (B – C), where:

 

D = the U.S. dollar amount of additional Shares to be purchased,

 

A = the Fixed Amount Requested,

 

B = 10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and

 

C = the number of Trading Days in the reduced Pricing Period,

 

at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.

 

The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.

 

The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.

 

Section 2.9                                   Optional Amount.  With respect to
any Pricing Period, the Company may in its sole discretion grant to the Investor
the right to exercise, from time to time during the Pricing Period (but not more
than once on any Trading Day), all or any portion of an Optional Amount.  The
maximum Optional Amount Dollar Amount and the Optional Amount Threshold Price
shall be set forth in the Fixed Request Notice.  If an ex-dividend date is
established by the Trading Market in respect of the Common Stock on or between
the first Trading Day of the applicable Pricing Period and the applicable
Settlement Date, the applicable exercise price in respect of the Optional Amount
shall be reduced by the per share dividend amount.  Each daily

 

6

--------------------------------------------------------------------------------


 

Optional Amount exercise shall be aggregated during the Pricing Period and
settled on the next Settlement Date.  The Optional Amount Threshold Price
designated by the Company in its Fixed Request Notice shall apply to each
Optional Amount exercised during the applicable Pricing Period.

 

Section 2.10                            Calculation of Optional Amount Shares. 
The number of shares of Common Stock to be issued in connection with the
exercise of an Optional Amount shall be the quotient determined pursuant to the
following equation (rounded to the nearest whole Share):

 

O = A/(B x C), where:

 

O = the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,

 

A = the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,

 

B = the applicable percentage determined in accordance with the price and shares
amount parameters set forth in Section 2.2 (with the Optional Amount Threshold
Price serving as the Threshold Price for such purposes), and

 

C = the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.

 

Section 2.11                            Exercise of Optional Amount.  If granted
by the Company to the Investor with respect to a Pricing Period, all or any
portion of the Optional Amount may be exercised by the Investor on any Trading
Day during the Pricing Period, subject to the limitations set forth in
Section 2.9.  As a condition to each exercise of an Optional Amount pursuant to
this Section 2.11, the Investor shall issue an Optional Amount Notice to the
Company no later than 8:00 p.m. (New York time) on the day of such Optional
Amount exercise.  If the Investor does not exercise an Optional Amount in full
by 8:00 p.m. (New York time) on the last Trading Day of the applicable Pricing
Period, such unexercised portion of the Investor’s Optional Amount with respect
to that Pricing Period automatically shall lapse and terminate.

 

Section 2.12                            Aggregate Limit.  Notwithstanding
anything to the contrary contained in this Agreement, in no event may the
Company issue a Fixed Request Notice or grant an Optional Amount to the extent
that the sale of Shares pursuant thereto and pursuant to all prior Fixed Request
Notices and Optional Amounts issued hereunder, and as partial damages pursuant
to Section 9.1(ii), would cause the Company to sell or the Investor to purchase
Shares which in the aggregate are in excess of the Aggregate Limit.  If the
Company issues a Fixed Request Notice or Optional Amount that otherwise would
permit the Investor to purchase shares of Common Stock which would cause the
aggregate purchases by Investor hereunder to exceed the Aggregate Limit, such
Fixed Request Notice or Optional Amount shall be void ab initio to the extent of
the amount by which the dollar value of shares or number of shares, as the case
may be, of Common Stock otherwise issuable pursuant to such Fixed Request Notice
or Optional Amount together with the dollar value of shares or number of shares,
as the case may be, of all other Common Stock purchased by the Investor pursuant
hereto, or issued as partial damages pursuant to Section 9.1(ii), would exceed
the Aggregate Limit.  The Company hereby represents, warrants and

 

7

--------------------------------------------------------------------------------


 

covenants that neither it nor any of its Subsidiaries (i) has effected any
transaction or series of transactions, (ii) is a party to any pending
transaction or series of transactions or (iii) shall enter into any contract,
agreement, agreement-in-principle, arrangement or understanding with respect to,
or shall effect, any Other Financing which, in any of such cases, may be
aggregated with the transactions contemplated by this Agreement for purposes of
determining whether approval of the Company’s stockholders is required under any
bylaw, listed securities maintenance standards or other rules of the Trading
Market; provided, however, that the Company shall be permitted to take any
action referred to in clause (iii) above if (a) the Company has timely provided
the Investor with an Integration Notice as provided in Section 5.6(ii) hereof
and (b) unless the Investor has previously terminated this Agreement pursuant to
Section 7.2, the Company obtains any requisite stockholder approval which may be
required for the Company to consummate such Other Financing described in such
Integration Notice.

 

At the Company’s sole discretion, and effective automatically upon delivery of
notice thereof by the Company to the Investor, this Agreement may be amended by
the Company from time to time to reduce the Aggregate Limit by a specified
dollar amount and/or number of shares of Common Stock as shall be determined by
the Company in its sole discretion; provided, however, that any such amendment
of this Agreement (and any such purported amendment) shall be void and of no
force and effect if the effect thereof would restrict, materially delay,
conflict with or impair the ability or right of the Company to perform its
obligations under this Agreement, including, without limitation, the obligation
of the Company to deliver Shares to the Investor in respect of a previously
provided Fixed Request Notice or Optional Amount on the applicable Settlement
Date.  In the event the Company shall have elected to reduce the Aggregate Limit
as provided in the immediately preceding sentence, at the Company’s sole
discretion, and effective automatically upon delivery of notice thereof by the
Company to the Investor, the Company may subsequently amend this Agreement to
increase the Aggregate Limit up to $35,000,000; provided, however, that in no
event shall the Company be entitled to issue Fixed Requests and grant Optional
Amounts during the remainder of the Investment Period for an aggregate amount
greater than the amount obtained by subtracting (x) the aggregate of all Fixed
Request Amounts and Optional Amount Dollar Amounts (including any amounts paid
as partial damages pursuant to Section 9.1(ii) hereunder) covered by all Fixed
Requests and Optional Amounts theretofore issued or granted by the Company in
respect of which a settlement has occurred pursuant to Section 2.7 from
(y) $35,000,000, subject in all cases to the Trading Market Limit.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby makes the following representations and warranties to the
Company:

 

Section 3.1                                   Organization and Standing of the
Investor.  The Investor is an international business company duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands.

 

Section 3.2                                   Authorization and Power.  The
Investor has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to purchase the Shares in
accordance with the terms hereof.  The execution, delivery and

 

8

--------------------------------------------------------------------------------


 

performance of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Investor, its
Board of Directors or stockholders is required.  This Agreement has been duly
executed and delivered by the Investor.  This Agreement constitutes a valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of, creditor’s rights and remedies or by other equitable principles
of general application.

 

Section 3.3                                   No Conflicts.  The execution,
delivery and performance by the Investor of this Agreement and the consummation
by the Investor of the transactions contemplated herein do not and shall not
(i) result in a violation of such Investor’s charter documents, bylaws or other
applicable organizational instruments, (ii) conflict with, constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party or is bound, (iii) create or impose any lien,
charge or encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is party or under which the Investor is bound
or under which any of its properties or assets are bound, or (iv) result in a
violation of any federal, state, local or foreign statute, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to the Investor or by which any of its properties or assets are bound or
affected, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, prohibit or otherwise
interfere with the ability of the Investor to enter into and perform its
obligations under this Agreement in any material respect.  The Investor is not
required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Shares in accordance with the terms hereof.

 

Section 3.4                                   Information.  All materials
relating to the business, financial condition, management and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by the Investor have been furnished or otherwise made available
to the Investor or its advisors (subject to Section 5.12 of this Agreement). 
The Investor and its advisors have been afforded the opportunity to ask
questions of representatives of the Company.  The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.  The
Investor understands that it (and not the Company) shall be responsible for its
own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement. The Investor is aware of all of its
obligations under U.S. federal and applicable state securities laws and all
rules and regulations promulgated thereunder in connection with this Agreement
and the transactions contemplated hereby and the purchase and sale of the
Shares.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:

 

Section 4.1                                   Organization, Good Standing and
Power.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted.  The Company
and each Subsidiary is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except for any jurisdiction in which the failure to be so qualified would not
have a Material Adverse Effect.

 

Section 4.2                                   Authorization, Enforcement.  The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and to issue and sell the Shares in accordance with the
terms hereof.  Except for approvals of the Company’s Board of Directors or a
committee thereof as may be required in connection with any issuance and sale of
Shares to the Investor hereunder (which approvals shall be obtained prior to the
delivery of any Fixed Request Notice), the execution, delivery and performance
by the Company of this Agreement and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action and no further consent or authorization of the Company or its
Board of Directors or stockholders is required.  This Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

Section 4.3                                   Capitalization.  The authorized
capital stock of the Company and the shares thereof issued and outstanding are
as set forth in the Commission Documents as of the dates reflected therein.  All
of the outstanding shares of Common Stock have been duly authorized and validly
issued, and are fully paid and nonassessable.  Except as set forth in the
Commission Documents, as of the Effective Date, no shares of Common Stock were
entitled to preemptive rights or registration rights and there were no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the
Company, other than those issued or granted in the ordinary course of business. 
Except as set forth in the Commission Documents, there were no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into or exchangeable for any shares of
capital stock of the Company, other than those issued or granted in the ordinary
course of business.  Except for customary transfer restrictions contained in
agreements entered

 

10

--------------------------------------------------------------------------------


 

into by the Company to sell restricted securities or as set forth in the
Commission Documents, as of the Effective Date, the Company was not a party to,
and it had no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company.  Except as set forth in the
Commission Documents, the offer and sale of all capital stock, convertible or
exchangeable securities, rights, warrants or options of the Company issued prior
to the Effective Date complied with all applicable federal and state securities
laws, and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse Effect. 
The Company has furnished or made available to the Investor via the Commission’s
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) true and
correct copies of the Company’s Certificate of Incorporation as in effect on the
Effective Date (the “Charter”), and the Company’s Bylaws as in effect on the
Effective Date (the “Bylaws”).

 

Section 4.4                                   Issuance of Shares.  The Shares to
be issued under this Agreement have been or will be duly authorized by all
necessary corporate action and, when paid for or issued in accordance with the
terms hereof, the Shares shall be validly issued and outstanding, fully paid and
nonassessable, and, when the Shares have been issued to the Investor, the
Investor shall be entitled to all rights accorded to a holder and beneficial
owner of Common Stock.

 

Section 4.5                                   No Conflicts.  The execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated herein do not and shall not
(i) result in a violation of any provision of the Company’s Charter or Bylaws,
(ii) conflict with, constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give rise to any rights
of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Significant Subsidiaries is a party or is bound (including, without limitation,
any listing agreement with the Trading Market), (iii) create or impose a lien,
charge or encumbrance on any property of the Company or any of its Significant
Subsidiaries under any agreement or any commitment to which the Company or any
of its Significant Subsidiaries is a party or under which the Company or any of
its Significant Subsidiaries is bound or under which any of their respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
applicable to the Company or any of its Significant Subsidiaries or by which any
property or asset of the Company or any of its Significant Subsidiaries are
bound or affected, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations,
liens, charges, encumbrances and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.  The Company is not required under
federal, state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, or to issue and sell the Shares to the
Investor in accordance with the terms hereof (other than any filings which may
be required to be made by the Company with the Commission, the Financial
Industry Regulatory Authority (the “FINRA”) or the Trading Market subsequent to
the Effective Date, including but not limited to a Prospectus Supplement under
Sections 1.4 and 5.9 of this Agreement, the FINRA Filing under Section 5.1 of
this Agreement and any registration statement, prospectus or prospectus
supplement which has been or may be filed pursuant to this Agreement).

 

11

--------------------------------------------------------------------------------


 

Section 4.6                                   Commission Documents, Financial
Statements.  (a) The Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act and, except as disclosed in the Commission Documents,
as of the Effective Date the Company had timely filed (giving effect to
permissible extensions in accordance with Rule 12b-25 under the Exchange Act)
all Commission Documents.  The Company has delivered or made available to the
Investor via EDGAR or otherwise true and complete copies of the Commission
Documents filed with the Commission prior to the Effective Date (including,
without limitation, the 2009 Form 10-K) and has delivered or made available to
the Investor via EDGAR or otherwise true and complete copies of all of the
Commission Documents heretofore incorporated by reference in the Registration
Statement and the Prospectus.  The Company has not provided to the Investor any
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  As of its filing date, each Commission Document filed with the
Commission and incorporated by reference in the Registration Statement and the
Prospectus (including, without limitation, the 2009 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Effective Date, on the date of such amended
or superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Each Commission
Document to be filed with the Commission after the Effective Date and
incorporated by reference in the Registration Statement, the Prospectus and any
Prospectus Supplement required to be filed pursuant to Sections 1.4 and 5.9
hereof during the Investment Period (including, without limitation, the Current
Report), when such document becomes effective or is filed with the Commission,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(b)                                 The financial statements, together with the
related notes and schedules, of the Company included in the Commission Documents
comply as to form in all material respects with all applicable accounting
requirements and the published rules and regulations of the Commission and all
other applicable rules and regulations with respect thereto.  Such financial
statements, together with the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements and are
subject to normal year-end audit adjustments), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

(c)                                  The Company has timely filed with the
Commission and made available to the Investor via EDGAR or otherwise all
certifications and statements required by (x) Rule 13a-

 

12

--------------------------------------------------------------------------------


 

14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350
(Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all
relevant Commission Documents.  The Company is in compliance in all material
respects with the provisions of SOXA applicable to it as of the date hereof. 
The Company maintains disclosure controls and procedures required by Rule 13a-15
or Rule 15d-15 under the Exchange Act; such controls and procedures are
effective to ensure that all material information concerning the Company and its
Subsidiaries is made known on a timely basis to the individuals responsible for
the timely and accurate preparation of the Company’s Commission filings and
other public disclosure documents.  As used in this Section 4.6(c), the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the
Commission.

 

(d)                                 KPMG LLP (with respect to the fiscal year
ended December 31, 2007) and Ernst & Young LLP (with respect to the fiscal years
ended December 31, 2008 and December 31, 2009), who have expressed their
opinions on the audited financial statements and related schedules included or
incorporated by reference in the Registration Statement and the Base Prospectus
are, with respect to the Company, independent public accountants as required by
the Securities Act and is an independent registered public accounting firm
within the meaning of SOXA as required by the rules of the Public Company
Accounting Oversight Board.

 

Section 4.7                                   Subsidiaries.  The 2009 Form 10-K
sets forth each Subsidiary of the Company as of the Effective Date, showing its
jurisdiction of incorporation or organization and the percentage of the
Company’s ownership of the outstanding capital stock or other ownership
interests of such Subsidiary, and the Company does not have any other
Subsidiaries as of the Effective Date.

 

Section 4.8                                   No Material Adverse Effect.  Since
December 31, 2009, the Company has not experienced or suffered any Material
Adverse Effect, and there exists no current state of facts, condition or event
which would have a Material Adverse Effect, except (i) as disclosed in any
Commission Documents filed since December 31, 2009 or (ii) continued losses from
operations.

 

Section 4.9                                   Indebtedness.  The Company’s
Quarterly Report on Form 10-Q for its fiscal quarter ended June 30, 2010 sets
forth, as of June 30, 2010, all outstanding secured and unsecured Indebtedness
of the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $10,000,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements, indemnities and
other contingent obligations in respect of Indebtedness of others in excess of
$10,000,000, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $10,000,000 due under leases required to be capitalized in accordance
with GAAP.  There is no existing or continuing default or event of default in
respect of any Indebtedness of the Company or any of its Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

Section 4.10                            Title To Assets.  Each of the Company
and its Subsidiaries has good and marketable title to all of their respective
real and personal property reflected in the Commission Documents, free of
mortgages, pledges, charges, liens, security interests or other encumbrances,
except as set forth in Section 4.10 of the Disclosure Schedule, for those
indicated in the Commission Documents or for those that would not have a
Material Adverse Effect.  To the Company’s knowledge, all real property leases
of the Company are valid and subsisting and in full force and effect in all
material respects.

 

Section 4.11                            Actions Pending.  There is no action,
suit, claim, investigation or proceeding pending, or to the knowledge of the
Company threatened in writing, against the Company or any Subsidiary which
questions the validity of this Agreement or the transactions contemplated hereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth in the Commission Documents, there is no action, suit, claim,
investigation or proceeding pending, or to the knowledge of the Company
threatened in writing, against or involving the Company, any Subsidiary or any
of their respective properties or assets, or involving any officers or directors
of the Company or any of its Subsidiaries, including, without limitation, any
securities class action lawsuit or stockholder derivative lawsuit, in each case
which, if determined adversely to the Company, its Subsidiary or any officer or
director of the Company or its Subsidiaries, would have a Material Adverse
Effect.

 

Section 4.12                            Compliance With Law.  The business of
the Company and the Subsidiaries has been and is presently being conducted in
compliance with all applicable federal, state, local and foreign governmental
laws, rules, regulations and ordinances, except as set forth in the Commission
Documents and except for such non-compliance which, individually or in the
aggregate, would not have a Material Adverse Effect.

 

Section 4.13                            Certain Fees.  Except for the placement
fee payable by the Company to Reedland Capital Partners, an Institutional
Division of Financial West Group, Member FINRA/SIPC (“Reedland”), which shall be
set forth in a separate engagement letter between the Company and Reedland (a
true and complete fully executed copy of which has heretofore been provided to
the Investor), no brokers, finders or financial advisory fees or commissions
shall be payable by the Company or any Subsidiary (or any of their respective
affiliates) with respect to the transactions contemplated by this Agreement.
Except as set forth in this Section 4.13 or as disclosed in Section 4.13 of the
Disclosure Schedule or in the Registration Statement, the Prospectus or the
Current Report, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the
Company, the Investor or the Broker-Dealer for a brokerage commission, finder’s
fee or other like payment in connection with the transactions contemplated by
this Agreement or, to the Company’s knowledge, any arrangements, agreements,
understandings, payments or issuance with respect to the Company or any of its
officers, directors, stockholders, partners, employees, Subsidiaries or
affiliates that may affect the FINRA’s determination of the amount of
compensation to be received by any FINRA member (including, without limitation,
those FINRA members set forth on Schedule 4.13 of the Disclosure Schedule) or
person associated with any FINRA member in connection with the transactions
contemplated by this Agreement.  Except as set forth in this Section 4.13 or as
disclosed in Section 4.13 of the Disclosure Schedule or in the Registration
Statement, the Prospectus or the Current Report, no “items of value” (within the
meaning of FINRA Rule 5110) have been received, and no arrangements have been
entered into for the

 

14

--------------------------------------------------------------------------------


 

future receipt of any items of value, from the Company or any of its officers,
directors, stockholders, partners, employees, Subsidiaries or affiliates by any
FINRA member (including, without limitation, those FINRA members set forth on
Schedule 4.13 of the Disclosure Schedule) or person associated with any FINRA
member, during the period commencing 180 days immediately preceding the
Effective Date and ending on the date this Agreement is terminated in accordance
with Article VII, that may affect the FINRA’s determination of the amount of
compensation to be received by any FINRA member or person associated with any
FINRA member in connection with the transactions contemplated by this Agreement.

 

Section 4.14                            Operation of Business.  (a) The Company
or one or more of its Subsidiaries possesses such permits, licenses, approvals,
consents and other authorizations (including licenses, accreditation and other
similar documentation or approvals of any local health departments)
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies, including, without
limitation, the United States Food and Drug Administration (“FDA”), necessary to
conduct the business now operated by it, except where the failure to possess
such Governmental Licenses, individually or in the aggregate, would not have a
Material Adverse Effect or as otherwise disclosed in the Commission Documents. 
The Company and its Subsidiaries are in compliance with the terms and conditions
of all such Governmental Licenses and all applicable FDA rules and regulations,
guidelines and policies, and all applicable rules and regulations, guidelines
and policies of any governmental authority exercising authority comparable to
that of the FDA (including any non-governmental authority whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), except where the failure to so comply, individually or in the
aggregate, would not have a Material Adverse Effect or as otherwise disclosed in
the Commission Documents.  All of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect or as
otherwise disclosed in the Commission Documents.  As to each product that is
subject to FDA regulation or similar applicable legal provisions in any foreign
jurisdiction that is developed, manufactured, tested, packaged, labeled,
marketed, sold, distributed and/or commercialized by the Company or any of its
Subsidiaries, each such product is being developed, manufactured, tested,
packaged, labeled, marketed, sold, distributed and/or commercialized in
compliance with all applicable requirements of the FDA (and any non-governmental
authority whose approval or authorization is required under foreign law
comparable to that administered by the FDA), including, but not limited to,
those relating to investigational use, investigational device exemption,
premarket notification, premarket approval, good clinical practices, good
manufacturing practices, record keeping, filing of reports, and patient privacy
and medical record security, except where such non-compliance, individually or
in the aggregate, would not have a Material Adverse Effect or as otherwise
disclosed in the Commission Documents.  As to each product or product candidate
of the Company or any of its Subsidiaries subject to FDA regulation or similar
legal provision in any foreign jurisdiction, all manufacturing facilities of the
Company and its Subsidiaries are operated in compliance with the FDA’s Quality
System Regulation requirements at 21 C.F.R. Part 820, as applicable, except
where such non-compliance, individually or in the aggregate, would not have a
Material Adverse Effect or as otherwise disclosed in the Commission Documents. 
Except as set forth in the Commission Documents or the Registration Statement,
neither the Company nor any of its Subsidiaries has received any notice of
proceedings relating to the revocation or modification of

 

15

--------------------------------------------------------------------------------


 

any such Governmental Licenses or relating to a potential violation of, failure
to comply with, or request to produce additional information under, any FDA
rules and regulations, guidelines or policies which, if the subject of any
unfavorable decision, ruling or finding, individually or in the aggregate, would
have a Material Adverse Effect or as otherwise disclosed in the Commission
Documents.  Except as set forth in the Commission Documents or the Registration
Statement, neither the Company nor any of its Subsidiaries has received any
correspondence, notice or request from the FDA that is of the nature that would
be required to be set forth in the Commission Documents or the Registration
Statement and has not been so set forth or incorporated by reference therein,
including, without limitation, notice that any one or more products or product
candidates of the Company or any of its Subsidiaries failed to receive approval
from the FDA for use for any one or more indications.  This Section 4.14 does
not relate to environmental matters, such items being the subject of
Section 4.15.

 

(b)                                 Except as set forth in the Commission
Documents, the Company or one or more of its Subsidiaries owns or possesses
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by it,
except where failure to own, license, or have such rights would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as set
forth in the Commission Documents, there are no actions, suits or judicial
proceedings pending, or to the Company’s knowledge threatened in writing,
relating to patents or proprietary information to which the Company or any of
its Subsidiaries is a party or of which any property of the Company or any of
its Subsidiaries is subject, and neither the Company nor any of its Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would reasonably be expected to render any
Intellectual Property invalid or inadequate to protect the interest of the
Company and its Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would have a Material Adverse
Effect.

 

(c)                                  All clinical trials conducted by, or on
behalf of, the Company or any of its Subsidiaries, or in which the Company or
any of its Subsidiaries has participated that are described in the Registration
Statement or the Commission Documents, or the results of which are referred to
in the Registration Statement or the Commission Documents, if any, are the only
clinical trials currently being conducted by or on behalf of the Company and its
Subsidiaries.  All pre-clinical and clinical trials currently being conducted,
supervised or monitored by, or on behalf of, the Company or any of its
Subsidiaries have been conducted in compliance with all applicable federal,
state, local and foreign laws, and the regulations and requirements of any
applicable governmental entity, including, but not limited to, FDA good clinical
practice and good laboratory practice requirements (or the foreign equivalent
requirements) except as set forth in the Commission Documents or where such
failure would not have a Material Adverse Effect.  Except as set forth in the
Registration Statement or the Commission Documents or as would not have a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has
received any notices or correspondence from the FDA or any other governmental
agency requiring the

 

16

--------------------------------------------------------------------------------


 

termination, suspension, delay or modification of any pre-clinical or clinical
trials conducted by, or on behalf of, the Company or any of its Subsidiaries or
in which the Company or any of its Subsidiaries has participated that are
described in the Registration Statement or the Commission Documents, if any, or
the results of which are referred to in the Registration Statement or the
Commission Documents. To the Company’s knowledge, all pre-clinical and clinical
trials previously conducted by, or on behalf of, the Company or any of its
Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in compliance with all applicable federal, state,
local and foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements.

 

Section 4.15                            Environmental Compliance.  Except as
disclosed in the Commission Documents, the Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect.  “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except for such
instances as would not, individually or in the aggregate, have a Material
Adverse Effect, to the Company’s knowledge, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company or its Subsidiaries that violate or would reasonably
be expected to violate any Environmental Law after the Effective Date or that
would reasonably be expected to give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.

 

Section 4.16                            Material Agreements.  Except as set
forth in the Commission Documents or in Section 4.16 of the Disclosure Schedule,
neither the Company nor any Subsidiary of the Company is a party to any written
or oral contract, instrument, agreement commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to an annual report on Form 10-K (collectively, “Material
Agreements”).  Except as set forth in the Commission Documents or in
Section 4.16 of the Disclosure Schedule, the Company and each of its
Subsidiaries have performed in all material respects all the obligations
required to be performed by them under the Material Agreements, have received no
notice of default or an event of default by the Company or any of its
Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any other contracting

 

17

--------------------------------------------------------------------------------


 

party thereto are in default under any Material Agreement now in effect, the
result of which would have a Material Adverse Effect.  Except as set forth in
the Commission Documents, each of the Material Agreements is in full force and
effect, and constitutes a legal, valid and binding obligation enforceable in
accordance with its terms against the Company and/or any of its Subsidiaries
and, to the knowledge of the Company, each other contracting party thereto,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

Section 4.17                            Transactions With Affiliates.  Except as
set forth in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts, service arrangements or
other continuing transactions exceeding $120,000 between (a) the Company or any
Subsidiary, on the one hand, and (b) any person or entity who would be covered
by Item 404(a) of Regulation S-K, on the other hand.  Except as disclosed in the
Commission Documents, there are no outstanding amounts payable to or receivable
from, or advances by the Company or any of its Subsidiaries to, and neither the
Company nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such persons’ employment or service as a director with the Company or
any of its Subsidiaries.

 

Section 4.18                            Securities Act.  The Company has
complied with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Shares hereunder.

 

(i)                                     The Company has prepared and filed with
the Commission in accordance with the provisions of the Securities Act the
Registration Statement, including a base prospectus relating to the Shares. The
Registration Statement was declared effective by order of the Commission on
August 28, 2008. As of the date hereof, no stop order suspending the
effectiveness of the Registration Statement has been issued by the Commission or
is continuing in effect under the Securities Act and no proceedings therefor are
pending before or, to the Company’s knowledge, threatened by the Commission.  No
order preventing or suspending the use of the Prospectus or any Permitted Free
Writing Prospectus has been issued by the Commission.

 

(ii)                                  As of the Effective Date, the Company
satisfies all of the requirements for the use of Form S-3 under the Securities
Act for the offering and sale of the Shares contemplated by this Agreement
(without reliance on General Instruction I.B.6. of Form S-3). If, during the
term of this Agreement, the Company becomes subject to General Instruction
I.B.6. of Form S-3, the Company hereby confirms that for as long as the Company
is subject to General Instruction I.B.6. of Form S-3 during the term of this
Agreement, the Company shall not offer or sell any securities in reliance on
General Instruction I.B.6. of Form S-3 to the extent the aggregate market value
of such securities, when aggregated with the aggregate market value of all of
the Shares that have been sold pursuant to this Agreement in the 12 calendar
months immediately prior to and including such sale in reliance on General
Instruction I.B.6. of Form S-3, exceeds the aggregate market value limitations
imposed by General Instruction I.B.6 of Form S-3, calculated

 

18

--------------------------------------------------------------------------------


 

in accordance with Instructions 1 and 2 to General Instruction I.B.6 of
Form S-3. The Company is not, and has not previously been at any time, a “shell
company” (as such term is defined in Rule 405 under the Securities Act). The
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) under the Securities
Act. The Registration Statement complied in all material respects on the date on
which it was declared effective by the Commission, and will comply in all
material respects at each deemed effective date with respect to the Investor
pursuant to Rule 430B(f)(2) of the Securities Act, with the requirements of the
Securities Act, and the Registration Statement (including the documents
incorporated by reference therein) did not on the date it was declared effective
by the Commission, and shall not at each deemed effective date with respect to
the Investor pursuant to Rule 430B(f)(2) of the Securities Act, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Registration Statement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The
Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act.  The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement
Date, with the requirements of the Securities Act and did not on its date and on
the Effective Date and shall not on each applicable Fixed Request Exercise Date
and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Base Prospectus made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

 

(iii)                               Each Prospectus Supplement required to be
filed pursuant to Sections 1.4 and 5.9 hereof, when taken together with the Base
Prospectus and any applicable Permitted Free Writing Prospectus, on its date and
on the applicable Settlement Date, shall comply in all material respects with
the provisions of the Securities Act and shall not on its date and on the
applicable Settlement Date contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, except that this representation and warranty does not
apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein.

 

(iv)                              At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act)
relating to the Shares, the Company was not and is not an “ineligible issuer”
(as defined in Rule 405 under the Securities Act).  Each Permitted Free Writing
Prospectus (a) shall conform in all material respects to the requirements of the
Securities

 

19

--------------------------------------------------------------------------------


 

Act on the date of its first use, (b) when considered together with the
Prospectus on each applicable Fixed Request Exercise Date and on each applicable
Settlement Date, shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, and (c) shall not include any information that conflicts
with the information contained in the Registration Statement, including any
document incorporated by reference therein and any Prospectus Supplement deemed
to be a part thereof that has not been superseded or modified.  The immediately
preceding sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein.

 

(v)                                 Prior to the Effective Date, the Company has
not distributed any offering material in connection with the offering and sale
of the Shares.  From and after the Effective Date and prior to the completion of
the distribution of the Shares, the Company shall not distribute any offering
material in connection with the offering and sale of the Shares, other than the
Registration Statement, the Base Prospectus as supplemented by any Prospectus
Supplement or a Permitted Free Writing Prospectus.

 

Section 4.19                            Employees.  As of the Effective Date,
neither the Company nor any Subsidiary of the Company has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth in the Commission Documents.  As of the Effective Date, except as
disclosed in the Registration Statement or the Commission Documents, no officer,
consultant or key employee of the Company or any Subsidiary whose termination,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, has terminated or, to the knowledge of the Company, has
any present intention of terminating his or her employment or engagement with
the Company or any Subsidiary.

 

Section 4.20                            Use of Proceeds.  The proceeds from the
sale of the Shares shall be used by the Company and its Subsidiaries as set
forth in the Base Prospectus and any Prospectus Supplement filed pursuant to
Sections 1.4 and 5.9.

 

Section 4.21                            Investment Company Act Status.  The
Company is not, and as a result of the consummation of the transactions
contemplated by this Agreement and the application of the proceeds from the sale
of the Shares as set forth in the Base Prospectus and any Prospectus Supplement
shall not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.22                            ERISA.  No liability to the Pension
Benefit Guaranty Corporation has been incurred with respect to any Plan by the
Company or any of its Subsidiaries which has had or would have a Material
Adverse Effect.  No “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 203 of ERISA) or any of the events set forth in Section 4043(b) of ERISA
has occurred with respect to any Plan which has had or would have a Material
Adverse Effect, and the execution and delivery of this Agreement and the
issuance and sale of the Shares hereunder shall not result in any of the
foregoing events.  Each Plan is in compliance in all material respects with
applicable law, including ERISA and the Code; the Company has not incurred and
does not

 

20

--------------------------------------------------------------------------------


 

expect to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any Plan; and each Plan for which the
Company would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or failure to act, which would cause the loss of
such qualifications.  As used in this Section 4.22, the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

 

Section 4.23                            Taxes.  The Company (i) has filed all
necessary federal, state and foreign income and franchise tax returns or has
duly requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s knowledge, proposed against it
which would have a Material Adverse Effect.

 

Section 4.24                            Insurance.  The Company carries, or is
covered by, insurance in such amounts and covering such risks as the Company
deems is adequate for the conduct of its and its Subsidiaries’ businesses and
the value of their respective properties and as is customary for companies
engaged in similar businesses in similar industries.

 

Section 4.25                            Acknowledgement Regarding Investor’s
Purchase of Shares.  The Company acknowledges and agrees that the Investor is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereunder. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereunder, and any advice given by the Investor or
any of its representatives or agents in connection with this Agreement and the
transactions contemplated hereunder is merely incidental to the Investor’s
purchase of the Shares.

 

ARTICLE V

COVENANTS

 

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

 

Section 5.1                                   Securities Compliance; FINRA
Filing.

 

(i)                                     The Company shall notify the Trading
Market, as necessary, in accordance with their respective rules and regulations,
of the transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,

 

21

--------------------------------------------------------------------------------


 

consents and approvals for the legal and valid issuance of the Shares to the
Investor in accordance with the terms of this Agreement.

 

(ii)                                  The Company shall (with the Investor’s
assistance) assist Reedland with the preparation and filing with the FINRA’s
Corporate Financing Department via CobraDesk (not later than 24 hours after the
Effective Date) of all documents and information required to be filed with the
FINRA pursuant to FINRA Rule 5110 with regard to the transactions contemplated
by this Agreement (the “FINRA Filing”). In connection therewith, on the
Effective Date, the Company shall pay to the FINRA by wire transfer of
immediately available funds the applicable filing fee with respect to the FINRA
Filing, and the Company shall be solely responsible for payment of such fee. 
The parties hereby agree to provide each other and Reedland all requisite
information and otherwise to assist each other and Reedland in a timely fashion
in order for Reedland to complete the preparation and submission of the FINRA
Filing in accordance with this Section 5.1(ii) and to assist Reedland in
promptly responding to any inquiries or requests from FINRA or its staff. Each
party hereto shall (A) promptly notify the other party and Reedland of any
communication to that party or its affiliates from the FINRA, including, without
limitation, any request from the FINRA or its staff for amendments or
supplements to or additional information in respect of the FINRA Filing and
permit the other party and Reedland to review in advance any proposed written
communication to the FINRA and (B) furnish the other party and Reedland with
copies of all written correspondence, filings and communications between them
and their affiliates and their respective representatives and advisors, on the
one hand, and the FINRA or members of its staff, on the other hand, with respect
to this Agreement or the transactions contemplated hereby. Each of the parties
hereto agrees to use its commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other party and Reedland in doing, all things necessary, proper or
advisable to obtain as promptly as practicable (but in no event later than 60
days after the Effective Date) written confirmation from the FINRA to the effect
that the FINRA’s Corporate Financing Department has determined not to raise any
objection with respect to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby; provided, however, that the
Investor shall have no responsibility for the compliance or non-compliance of
any Broker-Dealer with FINRA Rule 5110 and shall not be required to (x) disclose
to the FINRA or to any other governmental agency, person or entity any business,
financial or other information that the Investor deems, in its sole and absolute
discretion, to be proprietary, confidential or otherwise sensitive information,
(y) amend, modify or change any of the terms or conditions of this Agreement or
(z) otherwise take any other action, including, without limitation, modifying
the Discount Price thresholds referred to in Section 2.2 or the amount of fees
and commissions to be paid to the Broker-Dealer in connection with the
transactions contemplated by this Agreement, in each case, in such a manner that
would, in the Investor’s sole and absolute discretion, render the terms and
conditions of this Agreement and the transactions contemplated hereby to be no
longer advisable to the Investor.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not be permitted to deliver any
Fixed Request Notice to the Investor, and the Investor shall not be obligated to
purchase any Shares pursuant to a Fixed Request Notice, unless and until the
parties hereto and Reedland shall have received written confirmation from the
FINRA to the effect that the FINRA’s Corporate Financing Department has
determined not to raise any objection with respect to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby.

 

22

--------------------------------------------------------------------------------


 

Section 5.2                                   Registration and Listing.  The
Company shall take all action necessary to cause the Common Stock to continue to
be registered as a class of securities under Sections 12(b) or 12(g) of the
Exchange Act, shall comply with its reporting and filing obligations under the
Exchange Act, and shall not take any action or file any document (whether or not
permitted by the Securities Act) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company shall take all action
necessary to continue the listing and trading of its Common Stock and the
listing of the Shares purchased by Investor hereunder on the Trading Market, and
shall comply with the Company’s reporting, filing and other obligations under
the bylaws, listed securities maintenance standards and other rules and
regulations of the FINRA and the Trading Market. The Company shall not take any
action which would reasonably be expected to result in the delisting or
suspension of the Common Stock on the Trading Market.

 

Section 5.3                                   Compliance with Laws.

 

(i)                                     The Company shall comply, and cause each
Subsidiary to comply, (a) with all laws, rules, regulations and orders
applicable to the business and operations of the Company and its Subsidiaries
except as would not have a Material Adverse Effect and (b) with all applicable
provisions of the Securities Act, the Exchange Act, the rules and regulations of
the FINRA and the listing standards of the Trading Market.  Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which caused or resulted in, or which would in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.

 

(ii)                                  The Investor shall comply with all laws,
rules, regulations and orders applicable to the performance by it of its
obligations under this Agreement and its investment in the Shares, except as
would not, individually or in the aggregate, prohibit or otherwise interfere
with the ability of the Investor to enter into and perform its obligations under
this Agreement in any material respect. Without limiting the foregoing, the
Investor shall comply with all applicable provisions of the Securities Act and
the Exchange Act.

 

Section 5.4                                   Keeping of Records and Books of
Account; Foreign Corrupt Practices Act.

 

(i)                                     The Company shall keep and cause each
Subsidiary to keep adequate records and books of account, in which complete
entries shall be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.  The Company shall maintain a system of
internal accounting controls that (a) pertain to the maintenance of records that
in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company; (b) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and directors of

 

23

--------------------------------------------------------------------------------


 

the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that would reasonably be expected to have a material effect on the
Company’s financial statements.

 

(ii)                                  Neither the Company, nor any of its
Subsidiaries, nor to the knowledge of the Company, any of their respective
directors, officers, agents, employees or any other persons acting on their
behalf shall, in connection with the operation of the Company’s and its
Subsidiaries’ respective businesses, (a) use any corporate funds for unlawful
contributions, payments, gifts or entertainment or to make any unlawful
expenditures relating to political activity to government officials, candidates
or members of political parties or organizations, (b) pay, accept or receive any
unlawful contributions, payments, expenditures or gifts, or (c) violate or
operate in noncompliance with any export restrictions, anti-boycott regulations,
embargo regulations or other applicable domestic or foreign laws and
regulations, except for such violations or noncompliant operations that would
not reasonably be expected to result in a Material Adverse Effect.

 

(iii)                               Subject to the requirements of Section 5.12
of this Agreement, from time to time from and after the period beginning with
the third Trading Day immediately preceding each Fixed Request Exercise Date
through and including the applicable Settlement Date, the Company shall make
available for inspection and review by the Investor, customary documentation
allowing the Investor and/or its appointed counsel or advisors to conduct due
diligence.

 

Section 5.5                                   Limitations on Holdings and
Issuances. Notwithstanding any other provision of this Agreement, the Company
shall not issue and the Investor shall not purchase any shares of Common Stock
which, when aggregated with all other shares of Common Stock then beneficially
owned (as calculated pursuant to Section 13(d) of the Exchange Act and
Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates, would
result in the beneficial ownership by the Investor of more than 9.9% of the then
issued and outstanding shares of Common Stock.

 

Section 5.6                                   Other Agreements and Other
Financings.

 

(i)                                     The Company shall not enter into,
announce or recommend to its stockholders any agreement, plan, arrangement or
transaction in or of which the terms thereof would restrict, materially delay,
conflict with or impair the ability or right of the Company or any Subsidiary to
perform its obligations under this Agreement, including, without limitation, the
obligation of the Company to deliver Shares to the Investor in respect of a
previously provided Fixed Request Notice or Optional Amount on the applicable
Settlement Date.

 

(ii)                                  If the Company enters into any agreement,
plan, arrangement or transaction with a third party or seeks to utilize any
existing agreement, plan or arrangement with a third party, in each case the
principal purpose of which is to implement, effect or consummate, at any time
during the period beginning on the first Trading Day of any Pricing Period and
ending on the second Trading Day next following the applicable Settlement Date
(the “Reference Period”), an Other Financing that does not constitute an
Acceptable Financing, the Company shall provide prompt notice thereof (an “Other
Financing Notice”) to the Investor; provided,

 

24

--------------------------------------------------------------------------------


 

however, that such Other Financing Notice must be received by the Investor not
later than the earlier of (a) 48 hours after the Company’s execution of any
agreement, plan, arrangement or transaction relating to such Other Financing
(or, with respect to any existing agreement, plan or arrangement, 48 hours after
the Company has determined to utilize any such existing agreement, plan or
arrangement to implement, effect or consummate such Other Financing) and (b) the
second Trading Day immediately preceding the applicable Settlement Date with
respect to the applicable Fixed Request Notice; provided, further, that the
Company shall notify the Investor within 24 hours (an “Integration Notice”) if
it enters into any agreement, plan, arrangement or transaction with a third
party, the principal purpose of which is to obtain at any time during the
Investment Period an Other Financing that may be aggregated with the
transactions contemplated by this Agreement for purposes of determining whether
approval of the Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market and, if
required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall publicly disclose such information in
accordance with Regulation FD and the applicable rules and regulations of the
Trading Market. For purposes of this Section 5.6(ii), any press release issued
by, or Commission Document filed by, the Company shall constitute sufficient
notice, provided that it is issued or filed, as the case may be, within the time
requirements set forth in the first sentence of this Section 5.6(ii) for an
Other Financing Notice or an Integration Notice, as applicable. With respect to
any Pricing Period for which the Company is required to provide an Other
Financing Notice pursuant to the first sentence (including the provisos thereto)
of this Section 5.6(ii), the Investor shall (i) have the option to purchase the
Shares subject to the Fixed Request at (x) the price therefor in accordance with
the terms of this Agreement or (y) the third party’s per share purchase price in
connection with the Other Financing, net of such third party’s discounts,
Warrant Value and fees, or (ii) the Investor may elect to not purchase any
Shares subject to the Fixed Request for that Pricing Period. An “Other
Financing” shall mean (w) the issuance of Common Stock for a purchase price less
than, or the issuance of securities convertible into or exchangeable for Common
Stock at an exercise or conversion price (as the case may be) less than, the
then Current Market Price of the Common Stock (including, without limitation,
pursuant to any “equity line” or other financing that is substantially similar
to the financing provided for under this Agreement, or pursuant to any other
transaction in which the purchase, conversion or exchange price for such Common
Stock is determined using a floating discount or other post-issuance adjustable
discount to the then Current Market Price (any such transaction, a “Similar
Financing”)), in each case, after all fees, discounts, Warrant Value and
commissions associated with the transaction (a “Below Market Offering”); (x) an
“at-the-market” offering of Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to Rule 415(a)(4) under the Securities
Act (an “ATM”); (y) the implementation by the Company of any mechanism in
respect of any securities convertible into or exchangeable for Common Stock for
the reset of the purchase price of the Common Stock to below the then Current
Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary adjustments for stock splits,
stock dividends, stock combinations and similar events) (a “Price Reset
Provision”); or (z) the issuance of options, warrants or similar rights of
subscription in each case not constituting an Acceptable Financing. “Acceptable
Financing” shall mean the issuance by the Company of: (1) debt securities or any
class or series of preferred stock of the Company, in each case that are not

 

25

--------------------------------------------------------------------------------


 

convertible into or exchangeable for Common Stock or securities convertible into
or exchangeable for Common Stock; (2) shares of Common Stock or securities
convertible into or exchangeable for Common Stock (including, without
limitation, convertible debt securities) other than in connection with a Below
Market Offering or an ATM; (3) shares of Common Stock or securities convertible
into or exchangeable for Common Stock (including, without limitation,
convertible debt securities) in connection with an underwritten public offering
of securities of the Company or a registered direct public offering of
securities of the Company, in each case where the price per share of such Common
Stock (or the conversion or exercise price of such securities, as applicable) is
fixed concurrently with the execution of definitive documentation relating to
such offering, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (4) shares of Common Stock or securities
convertible into or exchangeable for Common Stock or similar rights in
connection with awards under the Company’s benefit and equity plans and
arrangements or shareholder rights plan and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (5) shares of Common
Stock issuable upon the conversion or exchange of equity awards or convertible,
exercisable or exchangeable securities (including, without limitation,
convertible debt securities) outstanding as of the Effective Date; (6) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies or lines of business, and the issuance of shares of
Common Stock upon the conversion, exercise or exchange thereof; (7) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) or similar rights
to subscribe for the purchase of shares of Common Stock in connection with
technology sharing, licensing, research, marketing, manufacturing, supply, joint
development agreements or similar strategic or collaborative agreements or
arrangements (or amendments thereto) with third parties, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; and
(8) shares of Common Stock and/or warrants or similar rights to subscribe for
the purchase of shares of Common Stock issued in connection with commercial
credit arrangements, equipment financings and/or real property leases or service
agreements (or amendments thereto) and the issuance of shares of Common Stock
upon the exercise thereof.

 

Section 5.7                                   Stop Orders.  The Company shall
advise the Investor promptly (but in no event later than 24 hours) and shall
confirm such advice in writing: (i) of the Company’s receipt of notice of any
request by the Commission for amendment of or a supplement to the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus or for any
additional information; (ii) of the Company’s receipt of notice of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification of the Shares
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; and (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the Securities Act to be stated therein or necessary in order
to make the statements then made therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, or of the
necessity to amend the

 

26

--------------------------------------------------------------------------------


 

Registration Statement or supplement the Prospectus or any Permitted Free
Writing Prospectus to comply with the Securities Act or any other law. The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred.  The Company shall not issue any Fixed
Request during the continuation of any of the foregoing events. If at any time
the Commission shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use commercially reasonable efforts
to obtain the withdrawal of such order at the earliest possible time. The
Company shall also advise the Investor promptly (but in no event later than 24
hours) and shall confirm such advice in writing of the Company becoming aware of
the happening of any event, which makes any statement made in the FINRA Filing
untrue or which requires the making of any additions to or changes to the
statements then made in the FINRA Filing in order to comply with FINRA
Rule 5110.

 

Section 5.8                                   Amendments to the Registration
Statement; Prospectus Supplements; Free Writing Prospectuses.

 

(i)                                     Except as provided in this Agreement and
other than periodic and current reports required to be filed pursuant to the
Exchange Act, the Company shall not file with the Commission any amendment to
the Registration Statement that relates to the Investor, the Agreement or the
transactions contemplated hereby or file with the Commission any Prospectus
Supplement that relates to the Investor, this Agreement or the transactions
contemplated hereby with respect to which (a) the Investor shall not previously
have been advised, (b) the Company shall not have given due consideration to any
comments thereon received from the Investor or its counsel, or (c) the Investor
shall reasonably object after being so advised, unless the Company reasonably
has determined that it is necessary to amend the Registration Statement or make
any supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than 24 hours) so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to the Investor and the Company shall expeditiously furnish to the
Investor an electronic copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any purchase or sale of Shares by
the Investor, the Company shall not file any Prospectus Supplement with respect
to the Shares without delivering or making available a copy of such Prospectus
Supplement, together with the Base Prospectus, to the Investor promptly.

 

(ii)                                  The Company has not made, and agrees that
unless it obtains the prior written consent of the Investor it will not make, an
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a Free Writing Prospectus required
to be filed by the Company or the Investor with the Commission or retained by
the Company or the Investor under Rule 433 under the Securities Act.  The
Investor has not made, and agrees that unless it obtains the prior written
consent of the Company it will not make an offer relating to the Shares that
would constitute a Free Writing Prospectus required to be filed by the Company
with the Commission or retained by the Company under Rule 433 under the
Securities Act.  Any such Issuer Free Writing Prospectus or other Free Writing
Prospectus

 

27

--------------------------------------------------------------------------------


 

consented to by the Investor or the Company is referred to in this Agreement as
a “Permitted Free Writing Prospectus.”  The Company agrees that (x) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (y) it has complied and will
comply, as the case may be, with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping.

 

Section 5.9                                   Prospectus Delivery.  The Company
shall file with the Commission a Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act on the first Trading Day immediately
following the last Trading Day of each Pricing Period.  The Company shall
provide the Investor a reasonable opportunity to comment on a draft of each such
Prospectus Supplement and any Issuer Free Writing Prospectus, shall give due
consideration to all such comments and, subject to the provisions of Section 5.8
hereof, shall deliver or make available to the Investor, without charge, an
electronic copy of each form of Prospectus Supplement, together with the Base
Prospectus, and any Permitted Free Writing Prospectus on each applicable
Settlement Date.  The Company consents to the use of the Prospectus (and of any
Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Shares may be sold by the Investor, in connection with the offering
and sale of the Shares and for such period of time thereafter as the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the Securities
Act) is required by the Securities Act to be delivered in connection with sales
of the Shares. If during such period of time any event shall occur that in the
judgment of the Company and its counsel is required to be set forth in the
Registration Statement or the Prospectus or any Permitted Free Writing
Prospectus or should be set forth therein in order to make the statements made
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, or if it is necessary to amend the
Registration Statement or supplement or amend the Prospectus or any Permitted
Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.

 

Section 5.10                            Selling Restrictions.

 

(i)                                     The Investor covenants that from and
after the date hereof through and including the 90th day next following the
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its affiliates (within the meaning of the Exchange Act) nor any
entity managed or controlled by the Investor shall, directly or indirectly, sell
any securities of the Company, except the Shares that it owns or has the right
to purchase as provided in a Fixed Request Notice.  During the Restricted
Period, neither the Investor or any of its affiliates nor any entity managed or
controlled by the Investor shall sell any shares of Common Stock of the Company
it does not “own” or have the unconditional right to receive under the terms of
this Agreement (within the meaning of Rule 200 of Regulation SHO promulgated by
the Commission under the Exchange Act), including Shares in any account of the
Investor or in any account directly or indirectly managed or controlled by the
Investor or any of its affiliates or any entity managed or controlled by the
Investor.  Without limiting the generality of the foregoing,

 

28

--------------------------------------------------------------------------------


 

prior to and during the Restricted Period, neither the Investor nor any of its
affiliates nor any entity managed or controlled by the Investor or any of its
affiliates shall enter into a short position with respect to shares of Common
Stock of the Company, including in any account of the Investor’s or in any
account directly or indirectly managed or controlled by the Investor or any of
its affiliates or any entity managed or controlled by the Investor or any of its
affiliates, except that the Investor may sell Shares that it is obligated to
purchase under a pending Fixed Request Notice but has not yet taken possession
of so long as the Investor (or the Broker-Dealer, as applicable) covers any such
sales with the Shares purchased pursuant to such Fixed Request Notice; provided,
however, that the Investor (or the Broker-Dealer, as applicable) shall not be
required to cover any such sales with the Shares purchased pursuant to such
Fixed Request Notice if (a) the Fixed Request is terminated by mutual agreement
of the Company and the Investor and, as a result of such termination, no Shares
are delivered to the Investor under this Agreement or (b) the Company otherwise
fails to deliver such Shares to the Investor on the applicable Settlement Date
upon the terms and subject to the provisions of this Agreement.  Prior to and
during the Restricted Period, the Investor shall not grant any option to
purchase or acquire any right to dispose or otherwise dispose for value of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for, or warrants to purchase, any shares of Common Stock, or enter
into any swap, hedge or other agreement that transfers, in whole or in part, the
economic risk of ownership of the Common Stock, except for such sales expressly
permitted by this Section 5.10(i).

 

(ii)                                  In addition to the foregoing, in
connection with any sale of the Company’s securities (including any sale
permitted by paragraph (i) above), the Investor shall comply in all respects
with all applicable laws, rules, regulations and orders, including, without
limitation, the requirements of the Securities Act and the Exchange Act.

 

Section 5.11                            Effective Registration Statement. 
During the Investment Period, the Company shall use its best efforts to maintain
the continuous effectiveness of the Registration Statement under the Securities
Act.

 

Section 5.12                            Non-Public Information.  Neither the
Company nor any of its directors, officers or agents shall disclose any material
non-public information about the Company to the Investor, unless a timely public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD.

 

Section 5.13                            Broker/Dealer.  The Investor shall use
one or more broker-dealers to effectuate all sales, if any, of the Shares that
it may purchase from the Company pursuant to this Agreement which (or whom)
shall be unaffiliated with the Investor and not then currently engaged or used
by the Company (collectively, the “Broker-Dealer”).  The Investor shall provide
the Company with all information regarding the Broker-Dealer reasonably
requested by the Company.  The Investor shall be solely responsible for all fees
and commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.

 

Section 5.14                            Disclosure Schedule.

 

(i)                                     During the Investment Period, the
Company shall from time to time update the Disclosure Schedule as may be
required to satisfy the condition set forth in Section 

 

29

--------------------------------------------------------------------------------


 

6.3(i).  For purposes of this Section 5.14, any disclosure made in a schedule to
the Compliance Certificate substantially in the form attached hereto as
Exhibit D shall be deemed to be an update of the Disclosure Schedule. 
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any breach of a
representation or warranty of the Company contained in this Agreement and shall
not affect any of the Investor’s rights or remedies with respect thereto.

 

(ii)                                  Notwithstanding anything to the contrary
contained in the Disclosure Schedule or in this Agreement, the information and
disclosure contained in any Schedule of the Disclosure Schedule shall be deemed
to be disclosed and incorporated by reference in any other Schedule of the
Disclosure Schedule as though fully set forth in such Schedule for which
applicability of such information and disclosure is readily apparent on its
face.  The fact that any item of information is disclosed in the Disclosure
Schedule shall not be construed to mean that such information is required to be
disclosed by this Agreement.  Except as expressly set forth in this Agreement,
such information and the thresholds (whether based on quantity, qualitative
characterization, dollar amounts or otherwise) set forth herein shall not be
used as a basis for interpreting the terms “material” or “Material Adverse
Effect” or other similar terms in this Agreement.

 

ARTICLE VI

OPINION OF COUNSEL AND CERTIFICATE;

CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

 

Section 6.1                                   Opinion of Counsel and
Certificate.  Simultaneously with the execution and delivery of this Agreement,
the Investor has received (i) an opinion of outside counsel to the Company,
dated the Effective Date, in the form mutually agreed to by the parties hereto,
and (ii) a certificate from the Company, dated the Effective Date, in the form
of Exhibit C hereto.

 

Section 6.2                                   Conditions Precedent to the
Obligation of the Company.  The obligation hereunder of the Company to issue and
sell the Shares to the Investor under any Fixed Request or Optional Amount is
subject to the satisfaction or (to the extent permitted by applicable law)
waiver of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and (to the extent permitted by applicable law) may be
waived by the Company at any time in its sole discretion.

 

(i)                                     Accuracy of the Investor’s
Representations and Warranties.  The representations and warranties of the
Investor contained in this Agreement (a) that are not qualified by “materiality”
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the applicable Fixed Request
Exercise Date and the applicable Settlement Date with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct in all material respects as of such other
date and (b) that are qualified by “materiality” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

 

30

--------------------------------------------------------------------------------


 

(ii)                                  Registration Statement.  The Registration
Statement is effective and neither the Company nor the Investor shall have
received notice that the Commission has issued or intends to issue a stop order
with respect to the Registration Statement.  The Company shall have a maximum
dollar amount certain of Common Stock registered under the Registration
Statement which are in an amount (a) as of the Effective Date, not less than the
Total Commitment and (b) as of the applicable Fixed Request Exercise Date, not
less than the maximum dollar amount worth of Shares issuable pursuant to the
applicable Fixed Request Notice and applicable Optional Amount, if any.  The
Current Report shall have been filed with the Commission, as required pursuant
to Section 1.4, and all Prospectus Supplements shall have been filed with the
Commission, as required pursuant to Sections 1.4 and 5.9 hereof, to disclose the
sale of the Shares prior to each Settlement Date, as applicable.  Any other
material required to be filed by the Company or any other offering participant
pursuant to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

 

(iii)                               Performance by the Investor.  The Investor
shall have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Investor at or prior to the applicable Fixed
Request Exercise Date and the applicable Settlement Date.

 

(iv)                              No Injunction.  No statute, regulation, order,
decree, writ, ruling or injunction shall have been enacted, entered,
promulgated, threatened or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by this
Agreement.

 

(v)                                 No Suspension, Etc.  Trading in the Common
Stock shall not have been suspended by the Commission or the Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the applicable Fixed
Request Exercise Date and applicable Settlement Date), and, at any time prior to
the applicable Fixed Request Exercise Date and applicable Settlement Date, none
of the events described in clauses (i), (ii) and (iii) or the last sentence of
Section 5.7 shall have occurred, trading in securities generally as reported on
the Trading Market shall not have been suspended or limited, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in, any financial,
credit or securities market which, in each case, in the reasonable judgment of
the Company, makes it impracticable or inadvisable to issue the Shares.

 

(vi)                              No Proceedings or Litigation.  No action, suit
or proceeding before any arbitrator or any court or governmental authority shall
have been commenced or threatened, and no inquiry or investigation by any
governmental authority shall have been commenced or threatened, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

31

--------------------------------------------------------------------------------


 

(vii)                           Aggregate Limit.  The issuance and sale of the
Shares issuable pursuant to such Fixed Request Notice or Optional Amount shall
not violate Sections 2.2, 2.12 and 5.5 hereof.

 

(viii)                        No Unresolved FINRA Objection.  There shall not
exist any unresolved objection raised by the FINRA’s Corporate Financing
Department with respect to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby, and the parties hereto and
Reedland shall have obtained written confirmation thereof from the FINRA.

 

Section 6.3                                   Conditions Precedent to the
Obligation of the Investor.  The obligation hereunder of the Investor to accept
a Fixed Request Notice or Optional Amount grant and to acquire and pay for the
Shares is subject to the satisfaction or (to the extent permitted by applicable
law) waiver, at or before each Fixed Request Exercise Date and each Settlement
Date, of each of the conditions set forth below. These conditions are for the
Investor’s sole benefit and (to the extent permitted by applicable law) may be
waived by the Investor at any time in its sole discretion.

 

(i)                                     Accuracy of the Company’s
Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement, as modified by the Disclosure Schedule
(a) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

 

(ii)                                  Registration Statement. The Registration
Statement is effective and neither the Company nor the Investor shall have
received notice that the Commission has issued or intends to issue a stop order
with respect to the Registration Statement. The Company shall have a maximum
dollar amount certain of Common Stock registered under the Registration
Statement which are in an amount (a) as of the Effective Date, not less than the
Total Commitment and (b) as of the applicable Fixed Request Exercise Date, not
less than the maximum dollar amount worth of Shares issuable pursuant to the
applicable Fixed Request Notice and applicable Optional Amount, if any. As of
the applicable Fixed Request Exercise Date and the applicable Settlement Date,
the Investor shall be permitted to utilize the Prospectus to resell all of the
Shares it then owns or has the right to acquire pursuant to all Fixed Request
Notices issued pursuant to this Agreement. The Current Report shall have been
filed with the Commission, as required pursuant to Section 1.4, and all
Prospectus Supplements shall have been filed with the Commission, as required
pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares
prior to each Settlement Date, as applicable, and an electronic copy of each
such Prospectus Supplement together with the Base Prospectus shall have been
delivered or

 

32

--------------------------------------------------------------------------------


 

made available to the Investor in accordance with Section 5.9 hereof.  Any other
material required to be filed by the Company or any other offering participant
pursuant to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

 

(iii)                               No Suspension.  Trading in the Common Stock
shall not have been suspended by the Commission or the Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date), and the Company shall not have
received any notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain (which termination shall be
final and non-appealable). At any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) or the last sentence of Section 5.7 shall have
occurred, trading in securities generally as reported on the Trading Market
shall not have been suspended or limited, nor shall a banking moratorium have
been declared either by the United States or New York State authorities, nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial, credit or
securities market which, in each case, in the reasonable judgment of the
Investor, makes it impracticable or inadvisable to purchase the Shares.

 

(iv)                              Performance of the Company.  The Company shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the applicable Fixed
Request Exercise Date and the applicable Settlement Date and shall have
delivered to the Investor on the applicable Settlement Date the Compliance
Certificate substantially in the form attached hereto as Exhibit D.

 

(v)                                 No Injunction. No statute, rule, regulation,
order, decree, writ, ruling or injunction shall have been enacted, entered,
promulgated, threatened or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by this
Agreement.

 

(vi)                              No Proceedings or Litigation.  No action, suit
or proceeding before any arbitrator or any court or governmental authority shall
have been commenced or threatened, and no inquiry or investigation by any
governmental authority shall have been commenced or threatened, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

(vii)                           Aggregate Limit.  The issuance and sale of the
Shares issuable pursuant to such Fixed Request Notice or Optional Amount shall
not violate Sections 2.2, 2.12 and 5.5 hereof.

 

(viii)                        Shares Authorized and Delivered.  The Shares
issuable pursuant to such Fixed Request Notice or Optional Amount shall have
been duly authorized by all necessary

 

33

--------------------------------------------------------------------------------


 

corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Fixed Request Notices and Optional Amounts, as applicable.

 

(ix)                                Listing of Shares.  The Company shall have
submitted to the Trading Market, at or prior to the applicable Fixed Request
Exercise Date, a notification form of listing of additional shares related to
the Shares issuable pursuant to such Fixed Request and Optional Amount, in
accordance with the bylaws, listed securities maintenance standards and other
rules of the Trading Market and, prior to the applicable Settlement Date, such
Shares shall have been approved for listing or quotation on the Trading Market
(if such approval is required for the listing or quotation thereof on the
Trading Market), subject only to notice of issuance.

 

(x)                                   Opinions of Counsel; Bring-Down. 
Subsequent to the filing of the Current Report pursuant to Section 1.4 and prior
to the first Fixed Request Exercise Date, the Investor shall have received an
opinion from outside counsel to the Company in the form mutually agreed to by
the parties hereto and an opinion from in-house counsel to the Company in the
form mutually agreed to by the parties hereto.  On each Settlement Date, the
Investor shall have received an opinion “bring down” from outside counsel to the
Company in the form mutually agreed to by the parties hereto and an opinion
“bring down” from in-house counsel to the Company in the form mutually agreed to
by the parties hereto.

 

(xi)                                No Unresolved FINRA Objection.  There shall
not exist any unresolved objection raised by the FINRA’s Corporate Financing
Department with respect to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby, and the parties hereto and
Reedland shall have obtained written confirmation thereof from the FINRA.

 

(xii)                             Payment of Investor’s Counsel Fees; Due
Diligence Expenses.  On the Effective Date, the Company shall have paid by wire
transfer of immediately available funds to an account designated by the
Investor’s counsel, the fees and expenses of the Investor’s counsel in
accordance with clause (B) of the proviso to the first sentence of
Section 9.1(i) of this Agreement.

 

ARTICLE VII

TERMINATION

 

Section 7.1                                   Term, Termination by Mutual
Consent.  Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 18-month anniversary of the Effective Date (the “Investment
Period”), (ii) the date that the entire dollar amount of Common Stock registered
under the Registration Statement have been issued and sold and (iii) the date
the Investor shall have purchased the Total Commitment of shares of Common Stock
(subject in all cases to the Trading Market Limit). Subject to Section 7.3, this
Agreement may be terminated at any time (A) by the mutual written consent of the
parties, effective as of the date of such mutual written consent unless
otherwise provided in such written consent, it being hereby acknowledged and
agreed that the Investor may not consent to such termination during a Pricing
Period or prior to a Settlement Date in the event the Investor has instructed
the Broker-Dealer to effect an open-market sale of Shares which are subject to a
pending Fixed Request Notice but which have not yet been

 

34

--------------------------------------------------------------------------------


 

physically delivered by the Company (and/or credited by book-entry) to the
Investor in accordance with the terms and subject to the conditions of this
Agreement, or (B) by either the Company or the Investor effective upon written
notice to the other party under Section 9.4, if the FINRA’s Corporate Financing
Department has raised any objection with respect to the fairness and
reasonableness of the terms of the transactions contemplated by this Agreement,
or has otherwise failed to confirm in writing that it has determined not to
raise any such objection, and such objection shall not have been resolved, or
such confirmation of no objection shall not have been obtained, prior to (1) the
60th day immediately following the Effective Date, in the case of an objection
raised or confirmation failure occurring prior to the first Fixed Request
Exercise Date, or (2) prior to the 60th day immediately following the receipt by
the Company or the Investor of notice of such objection, in the case of an
objection raised after the first Fixed Request Exercise Date; provided however,
that (x) the party seeking to terminate this Agreement pursuant to this clause
(B) of Section 7.1 shall have used its commercially reasonable efforts to
resolve such objection and/or to obtain such confirmation of no objection in
accordance with and subject to the provisions of Section 5.1(ii) of this
Agreement and (y) the right to terminate this Agreement pursuant to this clause
(B) of Section 7.1 shall not be available to any party whose action or failure
to act has been a principal cause of, or has resulted in, such objection or
confirmation failure and such action or failure to act constitutes a breach of
this Agreement.  Subject to Section 7.3, the Company may terminate this
Agreement effective upon three Trading Days’ prior written notice to the
Investor delivered in accordance with Section 9.4; provided, however, that
(i) such termination shall not occur during a Pricing Period or, subsequent to
the issuance of a Fixed Request Notice, prior to the Settlement Date related to
such Fixed Request Notice and (ii) prior to issuing any press release, or making
any public statement or announcement, with respect to such termination, the
Company shall consult with the Investor and shall obtain the Investor’s consent
to the form and substance of such press release or other disclosure, which
consent shall not be unreasonably delayed or withheld.

 

Section 7.2            Other Termination.  If the Company provides the Investor
with an Other Financing Notice or an Integration Notice, in each case pursuant
to Section 5.6(ii) of this Agreement, or if the Company otherwise enters into
any agreement, plan, arrangement or transaction with a third party or determines
to utilize any existing agreement, plan or arrangement with a third party, in
each case the principal purpose of which is to implement, effect or consummate
outside a Pricing Period, but otherwise during the Investment Period, a Similar
Financing, an ATM or a Price Reset Provision (in which case the Company shall so
notify the Investor within 48 hours thereof), then in all such cases, subject to
Section 7.3, the Investor shall have the right to terminate this Agreement
within the subsequent 30-day period (the “Event Period”), effective upon one
Trading Day’s prior written notice delivered to the Company in accordance with
Section 9.4 at any time during the Event Period. The Company shall promptly (but
in no event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market),
and, subject to Section 7.3, the Investor shall have the right to terminate this
Agreement at any time after receipt of such notification, if: (i) any condition,
occurrence, state of facts or event constituting a Material Adverse Effect has
occurred; (ii) a Material Change in Ownership has occurred or the Company enters
into a definitive agreement providing for a Material Change in Ownership; or
(iii) a default or event of default has occurred

 

35

--------------------------------------------------------------------------------


 

and is continuing under the terms of any agreement, contract, note or other
instrument to which the Company or any of its Subsidiaries is a party with
respect to any indebtedness for borrowed money representing more than 10% of the
Company’s consolidated assets, in any such case, upon one Trading Day’s prior
written notice delivered to the Company in accordance with Section 9.4 hereof.

 

Section 7.3            Effect of Termination.  In the event of termination by
the Company or the Investor pursuant to Section 7.1 or 7.2, as applicable,
written notice thereof shall forthwith be given to the other party as provided
in Section 9.4 and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 7.1 or 7.2 herein, this Agreement shall become
void and of no further force and effect, except that (i) the provisions of
Article VIII (Indemnification), Section 9.1 (Fees and Expenses), Section 9.2
(Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial),
Section 9.4 (Notices), Section 9.8 (Governing Law), Section 9.9 (Survival),
Section 9.11 (Publicity), Section 9.12 (Severability) and this Article VII
(Termination) shall remain in full force and effect notwithstanding such
termination, (ii) if the Investor owns any Shares at the time of such
termination, the covenants and agreements of the Company and the Investor, as
applicable, contained in Section 5.1(i) (Securities Compliance; FINRA Filing),
Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders), Section 5.8
(Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11 (Effective
Registration Statement), Section 5.12 (Non-Public Information) and 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) if the
Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company contained in Section 5.2 (Registration and Listing)
shall remain in full force and effect notwithstanding such termination for a
period of 30 days following such termination. Notwithstanding anything in this
Agreement to the contrary, no termination of this Agreement by any party shall
affect any cash fees paid to the Investor or its counsel pursuant to
Section 9.1, in each case all of which fees shall be non-refundable, regardless
of whether any Fixed Requests are issued by the Company or settled hereunder.
Nothing in this Section 7.3 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1            General Indemnity.

 

(i)            Indemnification by the Company.  The Company shall indemnify and
hold harmless the Investor, each affiliate, employee, representative and advisor
of and to the Investor, and each person, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act from and against all losses, claims, damages, liabilities and
expenses (including reasonable costs of defense and investigation and all
attorneys’ fees) to which the Investor and each such other person may become
subject, under the

 

36

--------------------------------------------------------------------------------


 

Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions in respect thereof) arise out of or are
based upon (a) any violation of United States federal or state securities laws
or the rules and regulations of the Trading Market in connection with the
transactions contemplated by this Agreement by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (b) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (c) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission
or otherwise contained in any Free Writing Prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(i) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly and solely from any such acts or failures
to act, undertaken or omitted to be taken by the Investor or such person through
its bad faith or willful misconduct, (B) the foregoing indemnity shall not apply
to any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor expressly for use in the Current Report, any Prospectus Supplement
or any Permitted Free Writing Prospectus, or any amendment thereof or supplement
thereto, and (C) with respect to the Prospectus, the foregoing indemnity shall
not inure to the benefit of the Investor or any such person from whom the person
asserting any loss, claim, damage, liability or expense purchased Common Stock,
if copies of all Prospectus Supplements required to be filed pursuant to
Section 1.4 and 5.9, together with the Base Prospectus, were timely delivered or
made available to the Investor pursuant hereto and a copy of the Base
Prospectus, together with a Prospectus Supplement (as applicable), was not sent
or given by or on behalf of the Investor or any such person to such person, if
required by law to have been delivered, at or prior to the written confirmation
of the sale of the Common Stock to such person, and if delivery of the Base
Prospectus, together with a Prospectus Supplement (as applicable), would have
cured the defect giving rise to such loss, claim, damage, liability or expense.

 

Subject to Section 8.2, the Company shall reimburse the Investor and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor or such indemnified persons in investigating, defending
against, or preparing to defend against any such claim, action, suit or
proceeding with respect to which it is entitled to indemnification.

 

(ii)           Indemnification by the Investor. The Investor shall indemnify and
hold harmless the Company, each of its directors and officers, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the

 

37

--------------------------------------------------------------------------------


 

Exchange Act from and against all losses, claims, damages, liabilities and
expenses (including reasonable costs of defense and investigation and all
attorneys fees) to which the Company and each such other person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities and expenses (or actions in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Current Report or any Prospectus Supplement or Permitted
Free Writing Prospectus, or in any amendment thereof or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, to the
extent, but only to the extent, the untrue statement, alleged untrue statement,
omission or alleged omission was made in reliance upon, and in conformity with,
written information furnished by the Investor to the Company expressly for
inclusion in the Current Report or such Prospectus Supplement or Permitted Free
Writing Prospectus, or any amendment thereof or supplement thereto.

 

Subject to Section 8.2, the Investor shall reimburse the Company and each such
director, officer or controlling person promptly upon demand for all legal and
other costs and expenses reasonably incurred by the Company or such indemnified
persons in investigating, defending against, or preparing to defend against any
such claim, action, suit or proceeding with respect to which it is entitled to
indemnification.

 

Section 8.2            Indemnification Procedures.  Promptly after a person
receives notice of a claim or the commencement of an action for which the person
intends to seek indemnification under Section 8.1, the person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give notice. 
The indemnifying party will be entitled to participate in the defense of any
claim, action, suit or proceeding as to which indemnification is being sought,
and if the indemnifying party acknowledges in writing the obligation to
indemnify the party against whom the claim or action is brought, the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it.  After an
indemnifying party notifies an indemnified party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the indemnified party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the indemnified parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the indemnified parties.  Each indemnified party, as a condition to
receiving indemnification as provided in Section 8.1, will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is sought.  No indemnifying party will be
liable for any settlement of any action effected without its prior written
consent.  Notwithstanding the foregoing sentence, if at any time an indemnified
party that is entitled to reimbursement pursuant to this Article VIII shall have
requested (by written notice provided in accordance with Section 9.4) an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated hereby effected without its written

 

38

--------------------------------------------------------------------------------


 

consent if (i) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received written notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.  No
indemnifying party will, without the prior written consent of the indemnified
party, effect any settlement of a pending or threatened action with respect to
which an indemnified party is, or is informed that it may be, made a party and
for which it would be entitled to indemnification, unless the settlement
includes an unconditional release of the indemnified party from all liability
and claims which are the subject matter of the pending or threatened action.

 

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

 

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1            Fees and Expenses.

 

(i)            Each party shall bear its own fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall pay, on the Effective Date, by wire transfer of immediately available
funds (A) to the FINRA, the applicable filing fee with respect to the FINRA
Filing and (B) to an account designated by the Investor’s counsel, promptly
following the receipt of an invoice therefor, all reasonable attorneys’ fees and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to $35,000, in connection with the preparation, negotiation,
execution and delivery of this Agreement, legal due diligence of the Company and
review of the Registration Statement, the Base Prospectus, the Current Report,
any Permitted Free Writing Prospectus and all other related transaction
documentation. In addition, the Company shall pay all U.S. federal, state and
local stamp and other similar transfer and other taxes and duties levied in
connection with issuance of the Shares pursuant hereto. For the avoidance of
doubt, all of the fees payable to the Investor or

 

39

--------------------------------------------------------------------------------


 

its counsel pursuant to this Section 9.1 shall be non-refundable, regardless of
whether any Fixed Requests are issued by the Company or settled hereunder.

 

(ii)           If the Company issues a Fixed Request Notice and fails to deliver
the Shares (which have been approved for listing or quotation on the Trading
Market, if such an approval is required for the listing or quotation thereof on
the Trading Market) to the Investor on the applicable Settlement Date and such
failure continues for 10 Trading Days, the Company shall pay the Investor, in
cash (or, at the option of the Investor, in shares of Common Stock which have
not been registered under the Securities Act valued at the applicable Discount
Price of the Shares failed to be delivered; provided that the issuance thereof
by the Company would not violate the Securities Act or any applicable U.S.
federal or state securities laws), as partial damages for such failure and not
as a penalty, an amount equal to 2.0% of the payment required to be paid by the
Investor on such Settlement Date (i.e., the sum of the Fixed Amount Requested
and the Optional Amount Dollar Amount) for the initial 30 days following such
Settlement Date until the Shares (which have been approved for listing or
quotation on the Trading Market, if such an approval is required for the listing
or quotation thereof on the Trading Market) have been delivered, and an
additional 2.0% for each additional 30-day period thereafter until the Shares
(which have been approved for listing or quotation on the Trading Market, if
such an approval is required for the listing or quotation thereof on the Trading
Market) have been delivered, which amount shall be prorated for such periods
less than 30 days (subject in all cases to the Trading Market Limit). Nothing in
this Section 9.1(ii) shall be deemed to release the Company from any liability
for any breach under this Agreement, or to impair the rights of the Investor to
compel specific performance by the Company of its obligations under this
Agreement.

 

Section 9.2            Specific Enforcement, Consent to Jurisdiction, Waiver of
Jury Trial.

 

(i)            The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof this being in addition to any other remedy to which either
party may be entitled by law or equity.

 

(ii)           Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the United States District Court and other courts
of the United States sitting in the State of New York for the purposes of any
suit, action or proceeding arising out of or relating to this Agreement, and
(b) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Investor consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 9.2 shall affect or limit any right to serve process in any other
manner permitted by law.

 

40

--------------------------------------------------------------------------------


 

(iii)          EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.2.

 

Section 9.3            Entire Agreement; Amendment.  This Agreement, together
with the exhibits referred to herein and the Disclosure Schedule, represents the
entire agreement of the parties with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by either
party relative to subject matter hereof not expressly set forth herein. No
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto.  The Disclosure Schedule and all exhibits to this
Agreement are hereby incorporated by reference in, and made a part of, this
Agreement as if set forth in full herein.

 

Section 9.4            Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:

 

If to the Company:

 

Synta Pharmaceuticals Corp.

 

 

45 Hartwell Avenue

 

 

Lexington, Massachusetts 02421

 

 

Telephone Number: (781) 274-8200

 

 

Fax: (781) 541-7117

 

 

Attention: Chief Financial Officer

 

 

 

With copies to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

One Financial Center

 

 

Boston, Massachusetts 02111

 

 

Telephone Number: (617) 542-6000

 

 

Fax: (617) 542-2241

 

 

Attention:

Jonathan L. Kravetz, Esq.

 

 

 

Scott A. Samuels, Esq.

 

41

--------------------------------------------------------------------------------


 

If to the Investor:

 

Azimuth Opportunity Ltd.

 

 

c/o Folio Administrators Limited

 

 

Folio House

 

 

P.O. Box 800

 

 

Road Town, Tortola VG1110

 

 

British Virgin Islands

 

 

Telephone Number: (284) 494-7065 Ext. 250

 

 

Fax: (284) 494-8356/7422

 

 

Attention:  Tamara Singh

 

 

 

With copies to:

 

Greenberg Traurig, LLP

 

 

The MetLife Building

 

 

200 Park Avenue

 

 

New York, NY 10166

 

 

Telephone Number: (212) 801-9200

 

 

Fax: (212) 801-6400

 

 

Attention:  Anthony J. Marsico, Esq.

 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

 

Section 9.5            Waivers.  No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter. No provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought.

 

Section 9.6            Headings.  The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof.

 

Section 9.7            Successors and Assigns.  The Investor may not assign this
Agreement to any person without the prior consent of the Company, in the
Company’s sole discretion. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.

 

Section 9.8            Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state  that would cause the application of the laws of any other jurisdiction.

 

Section 9.9            Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the

 

42

--------------------------------------------------------------------------------


 

provisions of Article VII (Termination), Article VIII (Indemnification),
Section 9.1 (Fees and Expenses), Section 9.2 (Specific Enforcement, Consent to
Jurisdiction, Waiver of Jury Trial), Section 9.4 (Notices), Section 9.8
(Governing Law), Section 9.11 (Publicity), Section 9.12 (Severability) and this
Section 9.9 (Survival) shall remain in full force and effect notwithstanding
such termination, (ii) if the Investor owns any Shares at the time of such
termination, the covenants and agreements of the Company and the Investor, as
applicable, contained in Section 5.1(i) (Securities Compliance; FINRA Filing),
Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders), Section 5.8
(Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11 (Effective
Registration Statement), Section 5.12 (Non-Public Information) and 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) if the
Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company contained in Section 5.2 (Registration and Listing)
shall remain in full force and effect notwithstanding such termination for a
period of 30 days following such termination.

 

Section 9.10         Counterparts.  This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In
the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof.  Failure to
provide or delay in the delivery of such additional executed signature
pages shall not adversely affect the efficacy of the original delivery.

 

Section 9.11         Publicity.  The Investor shall have the right to approve,
prior to issuance or filing, any press release, Commission filing or any other
public disclosure made by or on behalf of the Company relating to the Investor,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby (unless the same disclosure has been previously reviewed and
approved by the Investor); provided, however, that except as otherwise provided
in this Agreement, the Company shall be entitled, without the prior approval of
the Investor, to make any press release or other public disclosure (including
any filings with the Commission) with respect thereto as is required by
applicable law and regulations (including the regulations of the Trading
Market), so long as prior to making any such press release or other public
disclosure, if reasonably practicable, the Company and its counsel shall have
provided the Investor and its counsel with a reasonable opportunity to review
and comment upon, and shall have consulted with the Investor and its counsel on
the form and substance of, such press release or other disclosure.

 

Section 9.12         Severability.  The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability

 

43

--------------------------------------------------------------------------------


 

shall not affect any other provision or part of a provision of this Agreement,
and this Agreement shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.

 

Section 9.13         Further Assurances.  From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

 

SYNTA PHARMACEUTICALS CORP.:

 

 

 

 

 

By:

/s/ Keith S. Ehrlich

 

 

Name: Keith S. Ehrlich

 

 

Title: Vice President, Finance and Administration, Chief Financial Officer

 

 

 

 

 

 

 

AZIMUTH OPPORTUNITY LTD.:

 

 

 

 

 

By:

/s/ Deirdre M. McCoy

 

 

Name: Deirdre M. McCoy

 

 

Title: Corporate Secretary

 

45

--------------------------------------------------------------------------------


 

ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS

 

“Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Aggregate Limit” shall have the meaning assigned to such term in Section 1.1
hereof.

 

“ATM” shall have the meaning assigned to such term in Section 5.6(ii) hereof.

 

“Base Prospectus” shall mean the Company’s prospectus, dated August 28, 2008, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.

 

“Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.

 

“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

 

“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission or any successor
entity.

 

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since December 31, 2009 and which hereafter shall
be filed by the Company during the Investment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended December 31, 2009 (the “2009 Form 10-K”), (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement, and each Permitted Free Writing Prospectus and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein.

 

“Common Stock” shall have the meaning assigned to such term in the Recitals.

 

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

 

“Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.

 

--------------------------------------------------------------------------------


 

“Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.

 

“EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.

 

“Effective Date” shall mean the date of this Agreement.

 

“Environmental Laws” shall have the meaning assigned to such term in
Section 4.15 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

 

“FDA” shall have the meaning assigned to such term in Section 4.14(a) hereof.

 

“FINRA” shall have the meaning assigned to such term in Section 4.5 hereof.

 

“FINRA Filing” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Fixed Amount Requested” shall mean the amount of a Fixed Request requested by
the Company in a Fixed Request Notice delivered pursuant to Section 2.1 hereof.

 

“Fixed Request” means the transactions contemplated under Sections 2.1 through
2.8 of this Agreement.

 

“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.

 

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 2.2 hereof.

 

“Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.

 

“Free Writing Prospectus” shall mean a “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

 

“Governmental Licenses” shall have the meaning assigned to such term in
Section 4.14(a) hereof.

 

“Indebtedness” shall have the meaning assigned to such term in Section 4.9
hereof.

 

--------------------------------------------------------------------------------


 

“Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 4.14(b) hereof.

 

“Investment Period” shall have the meaning assigned to such term in Section 7.1
hereof.

 

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 promulgated under the Securities Act, relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act, in each case, in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.

 

“Market Capitalization” shall be calculated on the Trading Day preceding the
applicable Pricing Period and shall be the product of (x) the number of shares
of Common Stock outstanding and (y) the closing bid price of the Common Stock,
both as determined by Bloomberg Financial LP using the DES and HP functions.

 

“Material Adverse Effect” shall mean any condition, occurrence, state of facts
or event having, or insofar as reasonably can be foreseen would reasonably be
expected to have, any effect on the business, operations, properties or
condition (financial or otherwise) of the Company that is material and adverse
to the Company and its Subsidiaries, taken as a whole, and/or any condition,
occurrence, state of facts or event that would prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under this Agreement; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred or insofar as reasonably can be
foreseen would reasonably be expected to occur: (i) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (ii) changes generally affecting
the biotechnology or pharmaceutical industries, provided such changes shall not
have affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; (iii) any effect of the announcement of this
Agreement or the consummation of the transactions contemplated by this Agreement
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank or commercial lenders, lessors, collaboration partners,
employees or consultants; (iv) the receipt of any notice that the Common Stock
may be ineligible to continue listing or quotation on the Trading Market, other
than a final and non-appealable notice that the listing or quotation of the
Common Stock on the Trading Market shall be terminated on a date certain;
(v) any foreseeable deterioration in the business, operations, properties or
condition (financial or otherwise) of the Company and/or its Subsidiaries
substantially resulting from (A) conditions or risks (including, without
limitation, those contained in the section entitled “Risk Factors” in the 2009
Form 10-K) existing as of the Effective Date that are specifically set forth in
any of the Commission Documents or the Base Prospectus, (B) conditions or risks
existing as of the date of any Prospectus Supplement that are

 

--------------------------------------------------------------------------------


 

specifically set forth in such Prospectus Supplement or (C) any of the matters
set forth in the Disclosure Schedule as of the Effective Date; and (vi) any
decrease in the market price of the Common Stock (but excluding herefrom any
condition, occurrence, state of facts or event underlying such decrease to the
extent that such condition, occurrence, state of facts or event otherwise would
constitute a Material Adverse Effect).

 

“Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.

 

“Material Change in Ownership” shall mean the occurrence of any one or more of
the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock or other securities of the Company entitling such person to exercise, upon
an event of default or default or otherwise, 50% or more of the total voting
power of all series and classes of capital stock and other securities of the
Company entitled to vote generally in the election of directors, other than any
such acquisition by the Company, any Subsidiary of the Company or any employee
benefit plan of the Company; (ii) any consolidation or merger of the Company
with or into any other person, any merger of another person into the Company, or
any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; (iii) during any consecutive two-year
period, individuals who at the beginning of that two-year period constituted the
Board of Directors (together with any new directors whose election to the Board
of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
elections or nominations for election were previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company. Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” shall include
any syndicate or group which would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

 

“Multiplier” shall have the meaning assigned to such term in Section 2.3 hereof.

 

“NASDAQ” means the NASDAQ Global Market or any successor thereto.

 

“Optional Amount” means the transactions contemplated under Sections 2.9 through
2.11 of this Agreement.

 

--------------------------------------------------------------------------------


 

“Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.

 

“Optional Amount Notice” shall mean a notice sent to the Company with regard to
the Investor’s election to exercise all or any portion of an Optional Amount, as
provided in Section 2.11 hereof and substantially in the form attached hereto as
Exhibit B.

 

“Optional Amount Threshold Price” shall have the meaning assigned to such term
in Section 2.1 hereof.

 

“Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.

 

“Plan” shall have the meaning assigned to such term in Section 4.22 hereof.

 

“Price Reset Provision” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“Pricing Period” shall mean a period of 10 consecutive Trading Days commencing
on the Pricing Period start date set forth in the Fixed Request Notice, or such
other period mutually agreed upon by the Investor and the Company.

 

“Prospectus” shall mean the Base Prospectus, as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein, together
with any Permitted Free Writing Prospectus.

 

“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

 

“Reduction Notice” shall have the meaning assigned to such term in Section 2.8
hereof.

 

“Reedland” shall have the meaning assigned to such term in Section 4.13 hereof.

 

“Registration Statement” shall mean the registration statement on Form S 3,
Commission File Number 333-152833, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including any related registration statements filed pursuant to
Rule 462(b) under the Securities Act), including all documents filed as part
thereof or incorporated by reference therein, and including all information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A,
Rule 430B or Rule 430C under the Securities Act.

 

--------------------------------------------------------------------------------


 

“Restricted Period” shall have the meaning assigned to such term in Section 5.10
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

 

“Settlement Date” shall have the meaning assigned to such term in Section 2.7
hereof.

 

“Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.

 

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of
Rule 1-02 of Regulation S-X of the Commission.

 

“Similar Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

 

“SOXA” shall have the meaning assigned to such term in Section 4.6(c) hereof.

 

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

 

“Threshold Price” is the lowest price (except to the extent otherwise provided
in Section 2.6) at which the Company may sell Shares during the applicable
Pricing Period as set forth in a Fixed Request Notice (not taking into account
the applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time shall the
Threshold Price be lower than $2.00 per share unless the Company and the
Investor shall mutually agree.

 

“Total Commitment” shall have the meaning assigned to such term in Section 1.1
hereof.

 

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing), whichever is at the time the principal trading exchange or market
for the Common Stock.

 

“Trading Market Limit” means, at any time, 8,106,329 shares of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock (as
adjusted for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement); provided, however, that the Trading Market Limit shall not
exceed under any circumstances that number of shares of Common Stock that the
Company

 

--------------------------------------------------------------------------------


 

may issue pursuant to this Agreement and the transactions contemplated hereby
without (a) breaching the Company’s obligations under the rules and regulations
of the Trading Market or (b) obtaining stockholder approval under the applicable
rules and regulations of the Trading Market.

 

“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the NASDAQ as
reported by Bloomberg Financial L.P. using the AQR function.

 

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company.  In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE

 

Reference is made to the Common Stock Purchase Agreement dated as of October 4,
2010, (the  “Purchase Agreement”) between Synta Pharmaceuticals Corp., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands. Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement.

 

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

 

Fixed Amount Requested:

 

 

 

 

 

Optional Amount Dollar Amount:

 

 

 

 

 

Pricing Period start date:

 

 

 

 

 

Pricing Period end date:

 

 

 

 

 

Settlement Date:

 

 

 

 

 

Fixed Request Threshold Price:

 

 

 

 

 

Optional Amount Threshold Price:

 

 

 

 

 

Dollar Amount of Common Stock Currently Unissued under the Registration
Statement

 

 

 

 

 

Dollar Amount of Common Stock Currently Available under the Aggregate Limit:

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

Facsimile No.:

 

AGREED AND ACCEPTED

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF OPTIONAL AMOUNT NOTICE

 

To:

 

 

Fax#:

 

 

 

Reference is made to the Common Stock Purchase Agreement dated as of October 4,
2010 (the “Purchase Agreement”) between Synta Pharmaceuticals Corp., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands (the “Investor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.

 

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

 

Optional Amount Dollar Amount Exercised

 

 

 

 

 

Number of Shares to be purchased

 

 

 

 

 

VWAP on the date hereof:

 

 

 

 

 

Discount Price:

 

 

 

 

 

Settlement Date:

 

 

 

 

 

Threshold Price:

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

Facsimile No.:

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY

 

CLOSING CERTIFICATE

 

October 4, 2010

 

The undersigned, the Vice President, Intellectual Property and Legal Affairs,
General Counsel and Secretary of Synta Pharmaceuticals Corp., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of October 4, 2010 (the “Agreement”), by and between the
Company and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands (the “Investor”), and
hereby certifies on the date hereof that (capitalized terms used herein without
definition have the meanings assigned to them in the Agreement):

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Company’s Restated Certificate of Incorporation, as amended to date, as
filed with the Secretary of State of the State of Delaware (the “Certificate of
Incorporation”). The Certificate of Incorporation of the Company has not been
further amended or restated, and no document with respect to any amendment to
the Certificate of Incorporation has been filed in the office of the Secretary
of State of the State of Delaware since the date shown on the face of the state
certification relating to the Certificate of Incorporation, which is in full
force and effect on the date hereof, and no action has been taken by the Company
in contemplation of any such amendment or the dissolution, merger or
consolidation of the Company.

 

2.             Attached hereto as Exhibit B is a true and complete copy of the
Restated Bylaws of the Company, as amended and restated through, and as in full
force and effect on, the date hereof (the “Bylaws”), and no proposal for any
amendment, repeal or other modification to the Bylaws of the Company has been
taken or is currently pending before the Board of Directors or stockholders of
the Company.

 

3.             Attached hereto as Exhibit C is a true and complete copy of the
resolutions of the Board of Directors of the Company approving the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.

 

4.             Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed (i) the Agreement and
(ii) any other document delivered prior hereto or on the date hereof in
connection with the transactions contemplated by the Agreement, was duly
elected, qualified and acting as such officer or duly appointed and acting as
such attorney-in-fact, and the signature of each such person appearing on any
such document is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

 

 

 

By: Wendy E. Rieder, Esq.

 

Title: Vice President, Intellectual Property and Legal Affairs, General Counsel
and Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE

 

In connection with the issuance of shares of common stock of Synta
Pharmaceuticals Corp., a corporation organized and existing under the laws of
the State of Delaware (the “Company”), pursuant to the Fixed Request Notice,
dated [                          ], delivered by the Company to Azimuth
Opportunity Ltd. (the “Investor”) pursuant to Article II of the Common Stock
Purchase Agreement, dated as of October 4, 2010, by and between the Company and
the Investor (the “Agreement”), the undersigned hereby certifies as follows:

 

1.             The undersigned is the duly elected Vice President, Finance and
Administration, Chief Financial Officer of the Company.

 

2.             Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article IV of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.

 

3.             The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to
[insert Fixed Request Exercise Date] and the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

 

The undersigned has executed this Certificate this [      ] day of
[                      ], 20[    ].

 

 

By:

 

 

 

 

 

Name:

Keith S. Ehrlich

 

 

 

 

Title: Vice President, Finance and Administration, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE
RELATING TO THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF OCTOBER 4, 2010
BETWEEN SYNTA PHARMACEUTICALS CORP. AND AZIMUTH OPPORTUNITY LTD.

 

This disclosure schedule is made and given pursuant to Article IV of the Common
Stock Purchase Agreement, dated as of October 4, 2010 (the “Agreement”), by and
between Synta Pharmaceuticals Corp., a Delaware corporation (the “Company”), and
Azimuth Opportunity Ltd., an international business company incorporated under
the laws of the British Virgin Islands.  Unless the context otherwise requires,
all capitalized terms are used herein as defined in the Agreement.  The numbers
below correspond to the section numbers of representations and warranties in the
Agreement most directly modified by the below exceptions.

 

--------------------------------------------------------------------------------

 